Case 1:21-cv-02220-MLB-AJB Document 1-1 Filed 05/27/21 Page 1 of 68




                EXHIBIT 1
  Case 1:21-cv-02220-MLB-AJB Document 1-1 Filed 05/27/21 Page 2 of 68

                                                                       Service of Process
                                                                       Transmittal
                                                                       05/06/2021
                                                                       CT Log Number 539509192
TO:     John Zieser, VP, Gen. Csl. & Secy.
        Meredith Corporation
        1716 Locust St
        Des Moines, IA 50309-3023

RE:     Process Served in Georgia

FOR:    Meredith Corporation (Domestic State: IA)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                   MICHAEL DUNSTON, Pltf. vs. MEREDITH CORPORATION, Dft.
DOCUMENT(S) SERVED:                -
COURT/AGENCY:                      None Specified
                                   Case # 2021CV348799
NATURE OF ACTION:                  Employee Litigation
ON WHOM PROCESS WAS SERVED:        C T Corporation System, Lawrenceville, GA
DATE AND HOUR OF SERVICE:          By Process Server on 05/06/2021 at 14:54
JURISDICTION SERVED :              Georgia
APPEARANCE OR ANSWER DUE:          None Specified
ATTORNEY(S) / SENDER(S):           None Specified
ACTION ITEMS:                      SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780130180136

                                   Image SOP

                                   Email Notification, John Zieser john.zieser@meredith.com

                                   Email Notification, Traci Kuehl traci.kuehl@meredith.com

                                   Email Notification, Lindsey Ring lindsey.ring@meredith.com

                                   Email Notification, Becky King becky.king@meredith.com

                                   Email Notification, Traci Kuehl traci.kuehl@meredith.com
                                   Email Notification, David Mills dmills@cooley.com

                                   Email Notification, Kevin Mills kmills@cooley.com

                                   Email Notification, Aaron Binstock abinstock@cooley.com

                                   Email Notification, Sydney Moore sydney.moore@meredith.com

REGISTERED AGENT ADDRESS:          C T Corporation System
                                   289 S. Culver St.




                                                                       Page 1 of 2 / PP
   Case 1:21-cv-02220-MLB-AJB Document 1-1 Filed 05/27/21 Page 3 of 68

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    05/06/2021
                                                                                                    CT Log Number 539509192
TO:         John Zieser, VP, Gen. Csl. & Secy.
            Meredith Corporation
            1716 Locust St
            Des Moines, IA 50309-3023

RE:         Process Served in Georgia

FOR:        Meredith Corporation (Domestic State: IA)




                                                  Lawrenceville, GA 30046
                                                  866-331-2303
                                                  CentralTeam1@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / PP
 5/6/2021            Case 1:21-cv-02220-MLB-AJB Document
                                                     PDF.js1-1
                                                            viewerFiled 05/27/21 Page 4 of 68


                                                                                                                                            Fulton County Superior Court
                                                                                                                                                         —EFILED***LW
                                                                                                                                               Date: 4/28/2021 10:18 AM
                                                                                                                                              Cathelene Robinson, Clerk




                            IN THE SUPERIOR COURT OF FULTON COUNTY.GEORGIA
                                               136 PRYOR STREET.ROOM C-103. ATLANTA,GEORGL4 30303
                                                                                  SUMMONS
                    MICHAEL DUNSTON
                                                                                                )Case              2021CV348799
                                                                                                )
                                                                                                )
                                                Plaintiff,                                      )
                                                                                                )
                      vs.                                                                       )
                    MEREDITH CORPORATION                                                        )
                                                                                                )
                                                                                                )
                                                                                                )
                                                                                                )
                                              Defendant                                         )
                                                                                                )
                                                                                                )
                                                                                                )
                                                                                                )
             TO THE ABOVE NAMED DEFENDANT(S):

             You are hereby summoned and required to file electronically with the Clerk of said Court at
             https://efilegasvlerhost.netiofsweb (unless you are exempt from Mine electronically) and serve upon
             plaintiff's attorney, whose name and address is:
              SHAWN B. MCCULLERS
              1984 HOWELL MILL ROAD
              STE 250071
              ATLANTA, GEORGIA 30325
             An answer. to the complaint which is herewith served upon you, within 30 days after service of this •
             summons upon you, exclusive of the day of service; unless .proof of service of this complaint is not filed
             within five (5) business days of such service. Then time to answer shall not commence until such proof of
             service has been filed. IF YOU FAIL TO DO SO,JUDGMENT BY DEFAULT WILL BE TAKEN
             AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLALNT.
                    27TH                                                  APRIL                             21
             This                                               day of                               .20

                                                                                                          able Cathelene "Tina" Robinson
                                                                                                            •
                                                                                                         of u erior              rt


                                                                                                                        D puty Clerk


             To defendant upon whom this petition is served:
             This copy of complaint and summons was served upon you                                                                   .20


                                                                                                                        Deputy Sheniff

             Instructions: Attach addendum sheet for additional parties if needed, make notation on this sheet if addendum is used



https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b99                                  1/2
 5/6/2021          Case 1:21-cv-02220-MLB-AJB Document
                                                   PDF.js1-1
                                                          viewerFiled 05/27/21 Page 5 of 68

                                                                                                             Fulton County Superior Court
                                                                                                                          —*EFILED'LW
                                                                                                                Date: 4/28/2021 10:18 AM
                                                                                                               Cathelene Robinson, Clerk




                                    IN THE SUPERIOR COURT OF FULTON COUNTY •
                                                       STATE OF GEORGIA




              MICHAEL DUNSTON.
                                                Plaintiffs,


              V.
                                                                            CIVIL ACTION
                                                                                                 2021CV348799
              MEREDITH CORPORATION                                          FILE NO.:


                                               Defendant.




                                                                                          JURY TRIAL DEMANDED


                                                              COMPLAINT


                      COMES NOW MICHAEL DUNSTON, Plaintiff, and makes and tiles this complaint
              against defendants THE MEREDITH CORPORATION as follows:


                                                     PARTIES AND JURISDICTION




                                                                   - -




https://navigator.-Ixa.maiI.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed20de300283d2c63431c3da b9d95b9   1/64
 5/6/2021          Case 1:21-cv-02220-MLB-AJB Document
                                                   PDF.js1-1
                                                          viewerFiled 05/27/21 Page 6 of 68




                      Plaintiff, MICHAEL DUNSTON, an African American Male, who is a member of a
              protected class or classes, he resided at all times relevant to this matter in ATLANTA, Fulton
              County, Georgia 30309 and is subject to the jurisdiction of this court.


                                                                   2.
                      Defendant      MEREDITH          CORPORATION.            hereafter     "Meredith,"      resides    at
              ATLANTA,Fulton County, Georgia 30318, Defendant Meredith was a resident of Georgia at all
              times relevant to this matter and subject to all laws and statutes of the state of Georgia and may be
              served with a copy of the summons and complaint at this address.


                                                                   3.
                      Jurisdiction and venue are proper in this court.




                                                          BACKGROUND


                                                                   4.
                      Plaintiff, Michael Dunstan, is an Emmy award winning News Anchor/Reporter, with 25-
              years of local news experience as a News Reporter and Anchorman for local television stations,
              and the second most tenured News Anchor at WGCL-TV/CBS46 and was supposed to be
              employed per contract up to July 1, 2020.


                              Plaintiff, Michael Dunstan, has received numerous accolades and has increased
            • ratings for the Defendant during his entire contracted tenure of approximately, more than 5 years.


                                                                   6.
                      Plaintiff, Michael Dunstan, has received excellent employment performance evaluations
              during his tenure at WG(L-TV/CBS46,until he employed the McCullers Litigation Group, LLC


                                                                  -2-




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b9... 2/64
 5/6/2021          Case 1:21-cv-02220-MLB-AJB Document
                                                   PDF.js1-1
                                                          viewerFiled 05/27/21 Page 7 of 68




              and attempted to initiate an Equal Employment Opportunity Complaint, hereafter "EEOC
              Complaint."


                                                                    I.
                      Plaintiff, Michael Dunston has, at all times relevant to this matter complied with his
              contractual obligations with the Defendant Meredith.


                                                                   8.
                      Plaintiff Michael Dunston has repeatedly placed his direct supervisors on notice that he
              believed he had been experiencing employment discrimination for an extended. period of time
              dating back to, December 11, 2017, through the time he was terminated.


                                                                   9.
                      Plaintiff Michael Dunston, despite both verbal and written notice to his supervisory chain
              of command; Defendant Meredith's Human Resources Department, -Meredith's Human
              Resources Director; and the attorneys for the Defendant reported. that he believed he was being
              discriminated against on the basis of sex, gender, race, and. age.


                                                                   10.
                      Plaintiff Michael Dunston made it known, in both written and verbal connnunication,
              prior to hiring this firm and subsequent to hiring this firm,that he wanted to and needed to avail
              himself of the EEOC Complaint filing and investigative process that would afford him the
              opportunity to vindicate his federal and state constitutional rights to have his complaints
              appropriately investigated and to have that investigative record fully developed.


                                                                   1 1.
                      Plaintiff Michael Dunston alleged very specific and direct discrimination in his request(s)
              to have an EEOC Complaint opened by the Defendant Meredith Corporation.




                                                                  -3-




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b9... 3/64
5/6/2021           Case 1:21-cv-02220-MLB-AJB Document
                                                   PDF.js1-1
                                                          viewerFiled 05/27/21 Page 8 of 68




                                                                   1,.
                      The Defendant Meredith unilaterally and.in contravention of both Federal and State
              Equal Employment Opportunity statutes and policies, denied the Plaintiff the right and ability to
              have any access to the EEOC complaint process and non-sham investigation to create a fully
              developed record regarding his discrimination claims.


                                                                   13. •
                      The Defendant Meredith instead., without providing the Plaintiff any consultation(s),
              interviews with the corporations EEOC Office's representatives or employees; without providing
              any statements of the parties identified in the Plaintiff's letter requesting that the EEOC
              complaint process be initiated; without allowing the Plaintiff the right to challenge, rebut, or
              provide. evidence regarding his allegations—his complaint was summarily dismissed as
              Defendant Meredith "not finding merit to those claims..." after "...conducting a thorough
              investigation."


                                                                   14.
                      Defendant Meredith, in fact, defamed.the Plaintiff as a liar in a letter written on,
              September 11, 2020, to Plaintiff's Counsel,"Meredith conducted a thorough investigation into
              the claims raised in your December 16, 2019, letter to Kandis Bock,at Meredith, and found. no
              merit to those claims, including finding .no evidence of discrimination, hostile work environment,
              or retaliation against Mr. Dunston."


                      The Plaintiff alleged as follows:


                                                                   15.
                      On or about December 11,2017,Plaintiffreported to his Assistant News Director inquiring
              about anchoring the evening "Christmas Anchor schedule" and was told by the Assistant News
             Director,"I can not have all male anchors!"
                                                                   -4 -




https://navigator-Ixa.mail.cornimail?sid=f6799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b9... 4/64
 5/6/2021          Case 1:21-cv-02220-MLB-AJB Document
                                                   PDF.js1-1
                                                          viewerFiled 05/27/21 Page 9 of 68




                                                                   16.
                      Plaintiff stated. to his Assistant News Director that the station would. have all White
              newscasts or all female newscasts, so it was discriminatory to exclude Plaintiff from the anchor
              spot for the purported reason(s), particularly since he was told he would be the primary anchor fill-
              in and he was not asked to be at that time.


                                                                   17.
                      On, December 12, 2017. Plaintiff had a conversation with Defendant Steve Doerr, News
              Director, detailing the conversation with the Assistant News Director. During the conversation
              with Mr. Doerr. Mr. Doerr stated, "it was not personal." Plaintiff stated that he believed it was
               personal and discriminatory." Plaintiff stated that the Assistant News Director stated. further, "I
              need a woman to anchor."


                                                                   18.
                      The Defendant's employee handbook, in two sections details what the duties are for notice
              of workplace discrimination. The employee manual requires: 1. Supervisors who are made aware
              of allegations of discrimination report it immediately to the head of Human Resources; and 2.
              Employees can contact their Manager, Supervisor, or Human Resources.
              The manual expressly states:


                              "If you feel you have been treated unfairly in your employment, or
                              you feel unlawful discrimination may have occurred, you should
                              immediately report your concerns to your manager, your manager's
                              supervisor, a Human Resources representative, Meredith's EEO
                              Manager, or any trusted management official in the company. You
                              may also contact the Ethics/Compliance line at(866)457-7445, or
                              you may click here to submit a report online or contact any of the
                              members of the Meredith Compliance Committee. Your concerns
                              will be promptly investigated, and appropriate remedial measures
                              will be taken as warranted under the circumstances. Your concerns
                              will be handled as confidentially and sensitively as is practical under
                              the circumstances. You, and anyone Who assists you in the
                                                                  -5-




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b9... 5/64
5/6/2021          Case 1:21-cv-02220-MLB-AJB Document  1-1
                                                  PDF.js viewerFiled 05/27/21 Page 10 of 68




                               complaint process, are protected from retaliation for raising your
                               concerns."

                                                         AND

                              "Supervisory Responsibilities
                              All supervisors or managers Who receive a complaint or infonnation
                              about suspected discriminatory or sexual harassment, observe
                              behavior that may violate this policy or for any other reason suspect
                              that discriminatory or sexual harassment is occurring, are. required
                              to report such suspected inappropriate behavior to Kandis Bock,VP,
                              Human Resources or email HRConcerns@Meredith.com.
                              In addition to being subject to discipline for engaging in
                              discriminatory or sexually harassing conduct themselves.
                              supervisors and managers will be subject to discipline (up to and
                              including termination) for failing to report suspected discriminatory
                              or sexual harassment or otherwise knowingly allowing such
                              harassment to continue. Supervisors and managers will also be
                              subject to discipline for engaging in prohibited retaliation."

                                                                  19.
                      Plaintiff was told by the News Director Who 'hired him Larry Perret, the General Manager
              Mark Pimentel and Steve Doerr that he was the Primaty News Anchor fill-in on the evening
              newscasts. On or about, December 12, 2017, Mr. Doerr. when speaking with Plaintiff, stated "it
              wasn't about me" but he was "trying different people out on the desk." He mentioned that "it
              wasn't personal and there was no illuminati scheme" and. that I was a "veiy good anchor" and it
              wasn't a reflection on me. However, they continued to fill those "fill-in" anchor spots with
              women, not allowing Plaintiff to co-anchor with any other male anchors until Plaintiff protested
              and on occasion it would be changed.


                                                                 ?0.
                      The Defendant continued to fill those fill-in anchor spots with either a woman or.a White
              males. For instance, when Anchor Ben Swann (White Male) was on suspension they filled that
              spot with Brittany Miller. an African American female and Alicia Roberts, a White female both
              younger than Mr. Dunston.



                                                                  -6 -




https://navigator-Ixa.maiI.com/mail?sid46799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3da b9d95b9... 6/64
 5/6/2021                                         PDF.js viewer
                  Case 1:21-cv-02220-MLB-AJB Document  1-1 Filed 05/27/21 Page 11 of 68




                                                                 21.
                      When the Plaintiff inquired about his understanding that he was to fill those anchor spots,
              Mr. Doerr stated to Plaintiff that allowing someone to take the fill-in anchor spbt, it was "like,
              blowing "a kiss" to that person."




                      On or about, January 29, 2018, when Ben Swann was terminated. the Plaintiff told News
              Director Steve Doerr that he wanted to "throw his hat into the ring" for the now vacant anchor
              position.


                                                                03.
                      Mr. Doerr remarked at that time that the Plaintiff. "...really stepped up [anchoring the
              weekend news]..." however, the Plaintiff never even received an interview for the position. The
              Defendant instead hired another White male into that opened position, for which the Plaintiff
              was qualified and capable of doing, without even an interview or audition provided to the
             Plaintiff.


                                                                24.
                      The Plaintiff subsequently sent and email to both Station General Manager, Lyle Banks
              and News Director, Stever Doerr again requesting to be interviewed or auditioned for the vacant
              anchor position. Plaintiff's request was completely ignored.


                                                                25.
                      Again, the station hired Thomas Roberts, a White male, without providing the Plaintiff an
              audition or interview.


                                                                26.
                                                                   - 7-




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b9... 7/64
5/6/2021                                          PDF.js viewer
                  Case 1:21-cv-02220-MLB-AJB Document 1-1 Filed 05/27/21 Page 12 of 68




                      In September of 2018, the Plaintiff, after receiving good performance reviews, was
              passed up again regarding'being the primary fill-in for anchor positions.




                                                                 27.
                      The Plaintiff professionally brought this to the attention of Mr. Doerr and was told by Mr.
              Doerr, in the presence of witnesses,"Frankly I hadn't thought about it."




                                                                98.
                      The Plaintiff met with Mr. Doerr about this matter later in the day, and again reiterated
              that he felt discriminated against. Again, Mr. Doerr ignored the complaint and took no action, as
              .required under the Defendant's corporate policy on discrimination in the workplace.


                                                                29.
                      On or about. October 2018, the schedule showed again that the Plaintiff had been passed
              over for an anchor fill-in, despite being told lie was the primary fill-in anchor, and Brittany
              Miller had been placed into the fill-in position.


                                                                30.
                      It was not until the Plaintiff spoke with Mr. Doerr regarding his primary fill-in anchor
              duties and his belief that he was being discriminated against, that the schedule was changed to
              reflect the Plaintiff as the anchor. This event came within weeks of having the previously
              mentioned incident in September 2018.


                                                                 31.
                      The Defendant, despite having told the Plaintiff upon 'hiring that he would be the primary
             fill-in anchor, continued to fail to put in Place a protocol that alerted the Management and
              Supervisory staff that the Plaintiff was to be the primary "fill-in" anchor, relying instead on
              discriminatory reasoning such as"We can't have two male anchors,""We are going to go
                                                                   -s -




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71 a6d4defeeed20de300283d2c63431c3dab9d95b9... 8/64
5/6/2021                                          PDF.js
                  Case 1:21-cv-02220-MLB-AJB Document  1-1
                                                         viewerFiled 05/27/21 Page 13 of 68




              traditional," or "Frankly, I had not thought about it" to effectively demote the Plaintiff and deny
              him job opportunities that were open and available that the Plaintiff was able to fill.


                                                                   39.
                      In November 2018, Anchor Shon Gables was feeling ill, the Executive Producer stated
              that the Defendant would keep Brittany Miller on "standby" to anchor, again passing over the
              Plaintiff who was qualified to fill the .position.


                                                                   33.
                      The Plaintiff stated that, as primary fill-in anchor. he should be filling in When anchor
              slots were open. The Defendant's Producer stated,"It didn't look right..." referring to two
              males anchoring the newscast. The Executive Producer, laughed at the Producer's statement.
              The Plaintiff stated that their statement was discriminatory and pointed to the fact that Thomas
              Roberts and he had good ratings together on previous shows.


                                                                   34.
                      Defendant's Producer told the Plaintiff in part, "...do you want to wear a wig?"
              Executive Producer overheard the inappropriate comment and found it funny, evidenced by his
              laughter at the Plaintiff.


                                                                   35.
                      On or about, April 2, 2019, Assistant News Director, came by the Plaintiffs desk and
             stated that Brittany Miller was going to anchor.the evening newscast, when reminded by Plaintiff
              that he was supposed to be the main fill-in, She stated,"We want to go traditional." 1


                                                                   36.
                      The Plaintiff inquired to the Defendant's News Director, why they could not have two
             men anchoring. The Plaintiff pointed out that they have had all female newscasts and all White



               The Plaintiff understood "Traditional" to mean Male and Female anchor combinations.
                                                                       -9-




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b9... 9/64
 5/6/2021                                         PDF.js viewer
                  Case 1:21-cv-02220-MLB-AJB Document  1-1 Filed 05/27/21 Page 14 of 68




              newscasts, to which the Defendant's Assistant News Director replied;"I don't know it's a more
              traditional role of anchoring."


                                                                 37.
                      Plaintiff took his grievance(s) of discrimination- to Steve Doerr and then to a female
              Assistant News Director, who changed the evening schedule.


                                                                 38.
                      On or about. April 29, 2019, The Plaintiff, for the second time, told Mr. Doerr that he
              was interested in the vacancy in the full-time anchor position that was to be filled. after Anchor
              Sharon Reed left the anchor position.


                                                                 39.
                      The Plaintiff, who has stellar ratings and employment performance appraisals, was again
              denied even an interview or audition for the open position.


                                                                40.
                      The Plaintiff, again spoke with Mr. Doerr and voicing his concerns of discrimination
              after again being denied. even an interview or audition to fill the vacant anchor position and
              evening anchor position. Plaintiff was told that by Mr. Doerr:
                      1. African American males who were "spoken to," according to Mr. Doerr, none were
                     "good enough;" None of them even received an interview because; and
                      2. The Defendant had only auditioned White males for the anchor positions.


                                                                41.
                      The Plaintiff voiced his concern that the reason he,. who had more local news experience
              than any of the White males who the station hired, was being denied both an interview and
              audition was that he was a Black male and that his previously being passed over while
              maintaining great ratings appeared to be discriminatory to him.


                                                                  - 10 -




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b...   10/64
 5/6/2021                                          PDF.js viewerFiled 05/27/21 Page 15 of 68
                   Case 1:21-cv-02220-MLB-AJB Document  1-1




                                                                 42.
                       The Plaintiff is raising these claims to management and.not a single manager has ever
              addressed these matters per the guidelines set forth in the Defendant's employee manual.


                                                                 43.
                       On or about. August.22, 2019, the Plaintiff decided to Make his concerns known directly
              to Defendant's Human Resources Director, Laurel Berenguer, and forwarded an email that
              Plaintiff previously sent to Lyle Banks and Steve Doerr regarding his request to be promoted to
              the anchor position directly to her.


                                                                 44.
                      The Defendant's Director of Human Resources, Laurel Berenger failed,to comply with
              her obligations under the employee handbook's discrimination policy and did not open an
              investigation into the Plaintiffs discrimination claims.


                                                                 45.
                      On or about, September 11, 2019, the Plaintiff followed up with a meeting request to
              open an EEOC investigation into 'his discrimination complaints, at which both General Manager
              Lyle Banks and 'Director of Human Resources Laurel Berenguer Were in attendance. Ultimately,
              the station hired another White male Anchor, Rick Folbaum, into the open position, for which
              the Plaintiff was qualified and able to fill, without so much as an interview or audition for the
              Plaintiff who requested he be considered.


                                                          -      46.
                      More recently, the Plaintiff has found himself the victim of inappropriate managerial
              gossip regarding what is supposed to be a confidential employment matter. Defendant's News
              Director, Mr. Doerr, had. been speaking with others in the newsroom concerning this Plaintiffs
              private personnel matters.




https://navigator-Ixa.mail.c,em/mail?sid=f6799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b...   11/64
5/6/2021                                          PDF.js
                  Case 1:21-cv-02220-MLB-AJB Document    viewerFiled 05/27/21 Page 16 of 68
                                                       1-1




                                                                 47.
                      Defendant's News Director, Mr. Doerr's statements have resulted.in several defamatory
              rumors in the workplace. The.first being that the Plaintiffresigned his position, which was
              communicated to third-parties; thereby impugning his professional reputation.


                                                                 48.
                      Subsequent to this firm's initial Letter ofRepresentation on behalf of the Plaintiff, in
              which we made clear that it was our determination that none of the supervisory personnel of
              .Meredith or CBS46 had provided the Plaintiff with the updated corporate EEOC contact office,
              investigative process information, or EEOC counseling, so that he could file his complaint on
              any of the instances, in which, Plaintiff noted he believed he was being discriminated against in
              violation of the Defendant's own policies the Defendant began to retaliate against the Plaintiff.


                                                                 49.
                      The Defendant, following the Plaintiff's protected notifications of discrimination the
              Defendant denied him contractually Obligated consultations, which directly negatively affected
              his professional development and career opportunities; stopped running him in the news station's
              promotional packages; gave him less and less airtime until finally reducing his pay and
              terminating him prior to the expiration of his employment contract and further negatively
              impacting his marketability in the media market by removing him from his daily reporting and
              anchor opportunities.


                                                               COUNT 1
                                                         DISCRIMINATION


                                                                   50.
                      Plaintiffs reallege and incorporates herein the allegations contained in paragraphs 1 through
              49 above as if fully restated.
                                                                   - 12 -




https://navigator-ixa.mail.corn/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b...   12/64
 5/6/2021         Case 1:21-cv-02220-MLB-AJB Document  1-1
                                                  PDF.js viewerFiled 05/27/21 Page 17 of 68




                                                                   51.
                      Defendant Meredith conspired with its employees, to wit Steve Doerr; Lyle Banks; and
              Kandis Bock at various and relevant times that are material to this complaint to deprive the Plaintiff
              of his Civil Rights to a workplace that did not discriminate against him.


                                                                   52.
                      The Defendant Meredith is an "employer" under the definition as contemplated. by Title VII
              of the Civil Rights Act of 1964, with more than 15 "employee(s)."


                                                                   53.
                      The Defendant Meredith is required by Federal and State Statute to adhere to the standard
              set forth to investigate claims of discrimination in the workplace and allow the Complainant to be
              heard and participate in said investigation.


                                                                   54.
                      The Defendant Meredith, by depriving the Plaintiff of his contractual protection to be free
              from discrimination in the workplace did discriminate against him directly on the basis of race,
              sex, age, and gender and thereby ratified the discriminatory conduct of its employees, managers,
              and supervisors that were inconsistent with their own policies, regulations, and rules regarding this
              Plaintiff s complaints of discrimination.


                                                                 55.
                      The Defendant Meredith, by refusing the Plaintiff the opportunity to interview for the
              vacant News Anchor position(s) while the position(s) were open and the Plaintiff was qualified,
              and not auditioning any African American Applicants, to include but not limited to the Plaintiff,
              did discriminate against the Plaintiff on the basis of race and ethnicity.




                                                                  - 13 -




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b...   13/64
 5/6/2021         Case 1:21-cv-02220-MLB-AJB Document 1-1
                                                  PDF.js      Filed 05/27/21 Page 18 of 68
                                                         viewer




                                                                 56.
                       The Defendant Meredith; by depriving the Plaintiff of the opportunity to anchor newscasts
              with White male co-anchors did directly discriminate against the Defendant on the basis of race
              and ethnicity.


                                                                   I.

                      The Defendant Meredith, by depriving_ the Plaintiff of the opportunity to anchor newscasts
              with all male co-anchors.did directly discriminate against the Defendant basis of sex and. gender.


                                                                 58.
                      The Defendant Meredith, by depriving the Plaintiff of the opportunity to anchor newscasts
              with all male co-anchors, but allowing all-female co-anchors on newscasts did directly
              discriminate against the Defendant on the basis ofsex and. gender.


                                                                59.
                      The Defendant Meredith, by depriving the Plaintiff of his contractual professional
              consultation did create an adverse change in the condition(s) of the Plaintiff's employment,
              workplace; work responsibilities, and was a defacto demotion as a result of the Plaintiff engaging -
              in protected activity.


                                                                60.
                      The Defendant Meredith, by depriving the Plaintiff of his opportunity to be considered,
              interviewed or otherwise have the opportunity to be considered for a position that he was qualified
             for; that remained open; and for which he requested to be considered for did discriminate against
              him on the basis ofrace and.ethnicity.




                                                                  - 14 -




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b...   14/64
5/6/2021           Case 1:21-cv-02220-MLB-AJB Document 1-1
                                                   PDF.js      Filed 05/27/21 Page 19 of 68
                                                          viewer




                                                                                  61.
                         Defendant Meredith conspired with its employee(s), Kandis Bock, at relevant times that
              are material to this complaint, to deprive the Plaintiff of his right to have access to and benefit
              from the EEOC claim and investigative process by refusing to properly conduct a legitimate
              investigation2 in Which the Plaintiff could participate, access, review and respond to the statements
              of the parties that he identified as having directly discriminated against him and the events and
              circumstances from which they derived.


                                                                                     .
                         Defendant Meredith conspired with its employee(s), Kandis Bock, at relevant times that
              are material to this complaint, to deprive the Plaintiff of his right to have access to and benefit
              from the EEOC claim and investigative process by unilaterally conducting a "sham investigation"
              in lieu of a legitimate EEOC claim(s) process into the Plaintiffs allegations, thereby exacerbating
              the discrimination against the Plaintiff on the basis of race. ethnicity, sex, gender and. retaliation.


                                                                                  63.
                         Defendant Meredith, at all times relevant to these claims, was aware ofthe Plaintiffs desire
              and repeated requests to proceed through the EEOC claim(s) process.


                                                                                  64.
                       • Defendant'Meredith willfully, knowingly, and with deliberate indifference chose to ignore,
              conspire against, conduct a "sham investigation," in an 'effort to both compound the negative
              results of the Plaintiff's experiences and deny the Plaintiff his civil and constitutional rights to be
             free from discrimination of any kind in his workplace.'




              Defendant's Human Resources Department never conducted an actual legitimate investigation to include and intake interview, providing any
             statements ofthe accused parties, giving the Plaintiff the opportunity rebut any statements or provide information to support the record or
             otherwise create. a full record regarding his claims...The Defendant simply had it's attorney draft a letter falsely claiming to have "conducted a
             thorough investigation," when they actually failed to conduct an investigation into the Plaintiff's claims all tog.ether, Therefore, their
             "investigation" was a sham.
                               •                                                    - 15 -




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b...                               15/64
 5/6/2021         Case 1:21-cv-02220-MLB-AJB Document  1-1
                                                  PDF.js viewerFiled 05/27/21 Page 20 of 68




                                                                 65.
                      Defendant Meredith was negligent in failing to act in a manner consistent with both the
              Plaintiffs employment. contract and their employee handbook regarding any claim(s) of
              discrimination.


                                                                  66.
                      As a result of defendant's negligence, conspiring, willful and knowing deliberate
              indifference to his suffering, Plaintiff suffered damages.


                                                                 67.
                      Defendant's negligence is the sole and proximate cause of Plaintiffs' injuries.




                                                               COUNT 2
                                                    BREACH OF CONTRACT


                                                                   68.
                      Plaintiffs re-alleges and incorporates herein the allegations contained in paragraphs 1
              through 67 above as if fully restated.


                                                                   6?.
                      Defendant Meredith, as an "Employer," entered into an employment contract, hereafter
             "contract," with the Plaintiff, Michael Dunston, the "Employee," on or about. July 2, 2018.


                                                                   70.
                      Defendant Meredith owned and operated. the television station where the relevant and.
              material incidents and. occurrences that gave rise to this complaint occurred.




                                                                  - 16-




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b...   16/64
5/6/2021          Case 1:21-cv-02220-MLB-AJB Document  1-1
                                                  PDF.js viewerFiled 05/27/21 Page 21 of 68




                                                                    71.
                      Defendant Meredith, knew or should have known, that by not complying with the Federal
              and State law regarding employer's obligation to provide access to the EEOC Complaint
              process; and by not avoiding acts of direct and indirect discrimination in the workplace they
              would fail to protect the Plaintiff from discrimination in the workplace, therefore, they were in
              breach of their contract that provides a duty to maintain a workplace free of discrimination.


                                                                    72.
                      Defendant Meredith was an "employer" as defined by Federal and State Equal
              Employment Opportunity statutes at all times relevant to this/these incidents and occurrences
              giving rise to this lawsuit.


                                                                   73.
                      Defendant Meredith wrongfully terminated its contract with the Plaintiff, the "Employee."
              on or about. May 21, 2020, thereby breaching the employment contract, that did not expire until,
              on or about. July 2,2021, without cause.


                                                                    74.
                      Plaintiff has, at all times relevant to the facts and circumstances of this employment
              agreement, acted within the defined bounds of his contract with Defendant Meredith.


                                                                   75.
                      Plaintiff, at all times relevant to the facts and occurrences material to this complaint, has
              performed all of his duties consistent with the rules, regulations, company policies, as were
              consistent with his contractual obligation with Defendant Meredith.


                                                                   76.
                      Plaintiff, at no time relevant to the facts and occurrences material to the term ofthe contract,
             failed to be both capable and capable with or without accommodation, as contemplated by pg. 6,
              Section 12iii of the contract.




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b...   17/64
 5/6/2021         Case 1:21-cv-02220-MLB-AJB Document  1-1
                                                  PDF.js viewerFiled 05/27/21 Page 22 of 68




                                                                   77.
                      Defendant Meredith by terminating the Plaintiffs employment contract prior to its
              expiration without "cause" as defined in the employment agreement did breach the contract.(pg.
              6, Section 12 iv)


                                                                   78.
                      Defendant Meredith exercised, or had the ability'to exercise control over the employees,
              supervisors; managers and all other employees and relevant processes to provide the Plaintiff
              access to a legitimate EEOC Complaint process.


                                                                    79.
                      Defendant Meredith and its employees is/are responsible for the conduct. actions,
              incidents and occurrences alleged herein by the Plaintiff, and is/are the sole and proximate cause
              of all ofthe damages herein alleged by this Plaintiff that resulted in his pain, suffering and
              damages.


                                                              COUNT 3
                                      RETALIATION FOR PROTECTED ACTINTIT-Y


                                                                    80.
                      Plaintiffs realleges and incorporates herein the allegations contained in paragraphs 1
             through 79 above as if fully restated.


                                                                    81.
                      Plaintiff is and was, at all times relative to the facts and occurrences contained in this
             complaint, a member of protected class(es), as contemplated by the Federal and State Equal
             Employment Opportunity statutes.


                                                                    89.
                                                                  - 18 -




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 18/64
 5/6/2021                                          PDF.js viewer
                   Case 1:21-cv-02220-MLB-AJB Document  1-1 Filed 05/27/21 Page 23 of 68




                       Plaintiff did make protected disclosures regarding:

                               a. Discriminatory treatment on the basis of race, ethnicity, sex, gender, age and
                                  retaliation:
                               b. Defamation;
                               c. Sex Discrimination;
                               d. Age Discrimination;
                               e. Heightened scrutiny; and.
                               f. Denial of performance enhancing professional consultation opportunities that
                                  other Caucasian, Younger, and Female employees were not denied,



                                                                     83.
                       Plaintiff by informing his super,visors, timely and immediately, on or near the occurrences
              of each act that, he believed evidenced direct and indirect discrimination, which took place on
              dates, on or about, December 11, 2017 through present did engage in protected activity.


                                                                      84.
                      Plaintiff by informing Defendant Meredith of recurring instances of discriminatory
              occurrences directed. at him for several years did place the Defendant Meredith on actual and.
              constructive notice of his experiencing employment discrimination in their workplace.


                                                                      85.
                      Plaintiff by informing Defendant Meredith. of recurring instances of discriminatory
              occurrences directed at him for several years did demonstrate that the discrimination he endured
              was blatant, overt, severe and pervasive over time.


                                                                      86.
                      Defendant Meredith by terminating the Plaintiff subsequent to his having reported various
              instances of what the Plaintiff believed to be acts ofemployment discrimination, while at the same
              time, denying him access to the EEOC Complaint and investigation processes -to the date of his
              termination in breach of their employment contract, which evidenced continuing employment



                                                                   - 19-'




https://navigator-Ixa.mail.corrt/mail?sid=f6799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b...   19/64
 5/6/2021                                         PDF.js viewer
                  Case 1:21-cv-02220-MLB-AJB Document 1-1 Filed 05/27/21 Page 24 of 68




              discrimination, is retaliating against this Plaintiff for his protected activity of reporting
              employment discrimination.


                                                                    87.
                      Defendant Meredith, by depriving the Plaintiff of his contractual opportunity to consult
              with the professional consultants it hires each year to benefit by improving his professional
             . performance; consult on his appearance; which had. the value of maintaining and/or enhancing his
              career and value of his compensable skills as retaliation for attempting_ to file and EEOC claim.
              which is a. protected activity.


                                                                   88.
                      Defendant Meredith by terminating the Plaintiff without cause prior to the end of his
              employment contract; subsequent to his engaging in protected activity by reporting direct and
              indirect instances of employment discrimination, did retaliate against him for engaging in
              protected EEOC activity.


                                                                  89.
                      Defendant Meredith is the sole and proximate cause of the Plaintiffs injuries and damages.


                                                              COUNT 4
                 CONSPIRACY TO VIOLATE CIVIL RIGHTS BY DENYING ACCESS TO EEOC
                                                     COMPLAINT PROCESS


                                                                  90.
                      Plaintiffs realleges and incorporates herein the allegations contained in paragraphs 1
             through 89 above as if fully restated.


                                                                   91.
                      Plaintiff was an employee of the Defendant Meredith as contemplated by the contract.


                                                                  - 20 -




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 20/64
 5/6/2021                                         PDF.js viewer
                  Case 1:21-cv-02220-MLB-AJB Document  1-1    Filed 05/27/21 Page 25 of 68




                                                                   9?.
                      The Defendant by being an "employer" within the contemplation of and within the
              definition ofan "employer" under both the Federal and State law is required to perform a legitimate
              investigation into complaints of discrimination.


                                                                   93.
                      Defendant Meredith, per it's employee handbook, imposes several duties on Meredith
              employees that are triggered upon a supervisor or manager receiving a complaint of discrimination,
              observe behavior that may violate their policy or for any other reason suspect that discriminatory
              activity or sexual harassment is occurring:
                      a. required to report such suspected inappropriate behavior to Kandis Bock, VP,
                 Human Resources or email HRConcerns@Meredith.com:
                      b. Your concerns will be promptly investigated;
                      c. appropriate remedial measures will be taken as warranted under the circumstances;
                      d. Your concerns will be handled as confidentially and sensitively as is practical under the
                 circumstances;
                      e. You,and anyone who assists you in the complaint process, are protected from retaliation
                 fok raising your concerns:
                      f. supervisors and managers will be subject to discipline (up to and including termination)
                 for failing to report suspected discriminatory or sexual harassment or otherwise knowingly
                 allowing such 'harassment to continue;
                      g. Supervisors and managers will also be subject to discipline for engaging in prohibited
                 retaliation.


                                                               ' 94.
                      Defendant Meredith, knew or should have known, at all times relevant to the facts and
              occurrences of this complaint, that it was wholly and solely obligated by Federal law, State law
                                                                  - 21 -




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 21/64
5/6/2021                                          PDF.js viewer
                  Case 1:21-cv-02220-MLB-AJB Document  1-1 Filed 05/27/21 Page 26 of 68




              and its own company policy to conduct a prompt legitimate investigation into the discrimination
              complaint(s) it had notice offrom, any and all employees to include the Plaintiff.


                                                                  95.
                      Defendant Meredith, knew or should have known,that by Defendant Kandis Bock, Laurel
              Berencluer, Senior Management', and their attorneys coming together to assert that they had
              completed a "thorough investigation" into the Plaintiff's discrimination complaints and finding
              them to not be meritorious without conducting a legitimate investigation or allowing the Plaintiff,
              then Complainant, the opportunity to read, rebut, or have access to the positions statement(s) and
              the statements of any witnesses in order for the Plaintiff to file a rebuttal answer to, they were
              thereby denying the Plaintiff the right to build a full record related to the discrimination he was
              experiencing as a Meredith Corporation employee and thereby, conspiring to violate the Plaintiff's
              civil rights.


                                                                  96.
                      Defendant Meredith, knew or should have known that it had the sole authority to exercise
              over its employees, managers,supervisors, and directors to compel them to act in accordance with
              its Own company policy, Federal, and State law to conduct a prompt legitimate EEOC
              investigative process• and thereby Meredith is the sole and .proximate cause of the Plaintiff's
              injuries and damages.


                                                              COUNT 5
                               CONSPIRACY TO DEPRIVE CONSTITUTIONAL RIGHTS


                                                                  97.
                      Plaintiffs realleges and incorporates herein the allegations contained in paragraphs 1
              through 96 above as if fully restated.


                                                                   98.




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 22/64
5/6/2021                                          PDF.js viewer
                  Case 1:21-cv-02220-MLB-AJB Document  1-1 Filed 05/27/21 Page 27 of 68




                      Plaintiff, beginning on or about, December 11, 2017, put his supervisors on actual notice
              that he believed he was being discriminated against.




                                                                   99.
                      Plaintiff continued to make protected disclosures to his News Director, Assistant News
              Director, and Human Resources personnel and not one ofthose persons took the actions mandated
              by the Defendant's corporate policy to initiate the EEOC processes detailed in the Employee
              Handbook,rules, and regulations of this Defendant.


                                                                    100.
                      The Defendant's Supervisory and Human Resources employees to include Steven Doerr,
              Kandis Bock, and Laurel Berenauer, in their official capacities, conferred and opted to take no
              action on the Plaintiffs claim(s) of discrimination.


                                                                    101.
                      The Defendant simply ignored the Plaintiffs claims of discrimination, and. after conferring
              on the claims of this Plaintiff, refused to initiate the protocol for discrimination claims, and failed
              to act under the duty imposed upon them by company policy, and federal and state anti-
              discrimination laws, thereby conspiring to deny the Plaintiff Of his constitutional right to be free
              of discrimination in the workplace.


                                                                     102.
                      Defendant Meredith by issuing a letter stating that Mr. Dunston's claims were "thoroughly
              investigated...and found to have no merit" did ratify the discriminatory treatment and actions
             suffered. by this Plaintiff over many years Working for this Defendant.


                                                                   103.
                      Defendant Meredith is responsible for the actions of its employees, and knew or should
              have known that their convening and ultimate decision to fail to abide by their own company
                                                                  - 23 -




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 23/64
5/6/2021                                          PDF.js viewer
                  Case 1:21-cv-02220-MLB-AJB Document  1-1 Filed 05/27/21 Page 28 of 68




              handbooks rules, and regulation coupled. with their failure to conduct a "sham" investigation that
              was far less than thorough would result in a conspiracy resulting in a deprivation of the Plaintiffs
              civil rights


                                                                    104.
                      Defendant Meredith is the sole and proximate cause of the Plaintiff's injuries. •




                                                               COUNT 6
                             BREACH OF DUTIES OF GOOD FAITH AND FAIR DEALING


                                                                    105.
                      Plaintiffs realleges and incorporates herein the allegations contained in paragraphs 1
              through 104 above as if fully restated.


                                                                   106.
                      The State of Georgia imposes with every contract an implied duty that requires parties to a
              contract exercise good faith and honestjudgment in carrying out their rights and. obligations under
              the contract and not act arbitrarily or capriciously or with an improper motive.


                                                                   107.
                      Defendant Meredith by wrongfully terminating the Plaintiff prior to his contract end date;
              refusing to conduct a legitimate EEOC Complaint process and investigation; by excluding the
             Plaintiff from consultation with the performance consultants with no advanced notice or cause,
              and other actions complained of herein; did breach their duties of good faith and fair dealing in
              and did so in an arbitrary and capricious manner.


                                                                  108.
                      Defendant Meredith did by performing all of the actions aforementioned willfully and
             knowingly demonstrating deliberate indifference to his suffering and causing injury and damages.
                                                                  - 24 -




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b...   24/64
5/6/2021          Case 1:21-cv-02220-MLB-AJB Document  1-1
                                                  PDF.js viewerFiled 05/27/21 Page 29 of 68




                                                                  109.
                      Defendant Meredith is the sole and proximate cause of the Plaintiff's injuries.


                                                              COUNT 7
                                                           DEFAMATION




                                                                  1 10.
                      Plaintiffs realleges and incorporates herein the allegations contained in paragraphs 1
              thibugh 109 above as if fully restated.


                                                                  111.
                      Defendant Meredith, did publish to the Plaintiffs co-workers that the Plaintiff had
              cleared off his desk and quit his position without .notice.

                                                                  1 12.

                      Defendant Meredith, and its managers and supervisors did publish to the Plaintiffs co-
              workers that the Plaintiff had filed complaints of discrimination when such complaints are
              supposed to be confidential and sensitively handled per their employee policies.

                                                                  113.

                      Plaintiff in fact, did not quit his position, and at no time relevant to the facts and.
             occurrences giving rise to this complaint, did he conununicate to any manager or supervisor that
              he was quitting or abandoning his position.


                                                                  114.




                                                                  _ 7)5 _




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b...   25/64
 5/6/2021         Case 1:21-cv-02220-MLB-AJB Document 1-1
                                                  PDF.js      Filed 05/27/21 Page 30 of 68
                                                         viewer




                      Defendant Meredith had the ability at all times relevant to the facts and occurrences
              giving- rise to this complaint, to exercise control of its managers and supervisors and .by failing to
              correct such defamatory statements did ratify the acts of its employees to defame the Plaintiff.



                                                                  1 15.

                      Defendant Meredith and its managers and. supervisors had the duty, at all times relevant
              to the facts and occurrences giving rise to this complaint, to exercise control of its employees,
              managers, and supervisors and by failing to correct their failure, to handle the Plaintiffs claims
              confidentially and sensitively did ratify the acts of its employees to defame the Plaintiffby
              breaching their duty of confidentiality and sensitivity in misstating the Plaintiff's discrimination
              complaint(s) and lying saying the Plaintiff had quit his job.


                                                                  1 16.
                      As a direct and proximate result of Defendant Meredith's to exercise control that is solely
              within its power to control and enforce its corporate rules, regulations, policies, and maintenance
              of a work environment where employees are not defamed, or their private personnel matters
              shared with their co-workers by its managers and supervisors the Plaintiff has suffered damages.



                                                              COUNT 8
                              INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS


                                                                  1 17.
                      Plaintiffs realleges and incorporates herein the allegations contained in paragraphs 1
             through 116 above as if fully restated.


                                                                  118.
                      Defendant wrongfully acted; or failed to act, with intent to cause Plaintiff severe
             emotional distress, or so acted when Defendant knew, or should have known, that the conduct

                                                                 - 26 -




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3efOOca4d064b05d28b2b5aaac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 26/64
5/6/2021          Case 1:21-cv-02220-MLB-AJB Document  1-1
                                                  PDF.js viewerFiled 05/27/21 Page 31 of 68




              Would cause or be likely to cause severe embtional distress.


                                                                   1 19.
                      Plaintiffs sustaining of severe emotional distress as direct and proximate result of
              Defendant's intentional conduct.


                                                                   120.
                      Plaintiffs suffering of physical illness or i. njuty is further evidence of the proximate cause
              of severe emotional distress suffered that was caused by this Defendant.



                                                               COUNT 9
                                 NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS


                                                                   121.
                     ,Plaintiffs realle.ges and incorporates herein the allegations contained in paragraphs 1
              through 120 above as if fully restated.


                                                                   122.
                      Defendant negligently acted, or failed to act, with intent to cause plaintiff severe           .
              emotional distress, or so acted when defendant knew, or should have known,that the conduct
              would cause or be likely to cause severe emotional distress.


                                                                  123.
                      Plaintiffs sustaining of severe emotional distress as direct and proximate result of
             Defendant's intentional conduct.


                                                                  1'24.
                      Plaintiffs suffering of physical illness or injury as further evidence of the proximate
             cause of severe emotional.distress suffered that was caused by this Defendant.

                                                                  _ 7,7 _




https://navigator-Ixa.mail.com/mail?sid=16799d79849c94ac420a3efOOca4d064b05d28132b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 27/64
 5/6/2021         Case 1:21-cv-02220-MLB-AJB Document  1-1
                                                  PDF.js viewerFiled 05/27/21 Page 32 of 68




                                                              COUNT 10
                                                 WRONGFUL TERMINATION




                                                                  125.
                      Plaintiffs realleges and incorporates herein the allegations contained in paragraphs 1
              through 124 above as if fully restated.


                                                                  126.
                      Plaintiff entered a contract for employment with the Defendant that terminated on or
              about July 2, 2020.


                                                                   127.
                      Plaintiff, at all times relevant to this action, did abide and act in accordance with all terms
              of his contractual employment obligation and maintained good.employment reviews.


                                                                   128.
                      Plaintiff, on or about. December 11, 2017, began to report what he believed to be
              discrimination against him in the workplace.


                                                                   129.
                      Defendant by failing to conduct. a legitimate investigation and initiate the legally required
              actions under both federal and state law regarding complaints of discrimination in the workplace,
              and ignoring the duties imposed upon this Defendant by their own employee manual, rules;
             policies, and.regulations to the detriment and continued, discrimination against the Plaintiff, that
             did wrongfully terminate his employment in retaliation for his protected disclosures of
             discrimination as contemplated pursuant Title VII of the Civil Rights Act of 1964.

                                                                  - 28 -




https://navigator-Ixa.mail.com/mail?sid=16799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 28/64
5/6/2021          Case 1:21-cv-02220-MLB-AJB Document  1-1
                                                  PDF.js viewerFiled 05/27/21 Page 33 of 68




                                                                   130.
                      Defendant Meredith had the ability at all times relevant to the facts and occurrences
              giving rise to this complaint, to exercise control of its managers and supervisors and by failing to
              correct such discriminatory behavior and sanctioning the Plaintiff's termination after his
              protected disclosures did ratify the acts of its employees to discriminate against the Plaintiff and.
              thereby wrongfully terminated the Plaintiff
                                                                  131.
                      Defendant tenninated. Plaintiffs contractually mandated employment prior to the
              expiration of said employment contract without cause, in contravention of well-established
              employment law and thereby, wrongfully terminated the Plaintiff


                                                                  132.
                      As a direct and proximate result of Defendant Meredith's failure to exercise control, that
              is solely within its power, to control and enforce its corporate rules, regulations, policies, and
              maintenance of a work environment where employees are not discriminated against; defamed; or
              wrongfully terminated by its managers and supervisors the. Plaintiff has suffered damages.




                                                             COUNT 11
                                                      PUNITIVE DAMAGES


                                                                    133.
                      Plaintiffs realleges and incorporates herein the allegations contained in paragraphs 1
              through 132 above as if fully restated.


                                                                    134.
                      Defendant Meredith by failing to act when Plaintiff filed his internal EEOC Complaint
              wrongfully terminating the Plaintiff on grounds they, knew or should have known to be
              wrongful; intentionally damaging his professional reputation; intentionally publishing his
                                                                  - 29 -




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 29/64
 5/6/2021         Case 1:21-cv-02220-MLB-AJB Document  1-1
                                                  PDF.js viewerFiled 05/27/21 Page 34 of 68




              termination to his co-workers falsely alleging he had quit in an effort to damage his reputation
              and professional image.


                                                                   135.
                      Defendant did, by clear and convincing evidence, in their actions show willful
              misconduct, malice, fraud, wantonness. oppression, or that entire want of care which would raise
              the presumption of conscious indifference to consequences.


                                                                  136.
                      Defendants conduct amounts to "specific intent to cause harm" as the term is defined in
              the law, hence there should be no cap or limitations upon the amount of punitive damages.


                                                                  137.
                      Plaintiff has been damaged by the actions of the defendant and is entitled to punitive
              damages in the amount set by the enlightened minds of a jury.




                                                              COUNT 12
                                                      DISPARATE IMPACT


                                                                   138.
                      Plaintiffs realleges and incorporates herein the allegations contained in paragraphs 1
              through 137 above as if fully restated.


                                                                   139.
                      Defendant by using hiring and promotion policies, to deny opportunity to Black Meredith
             employees, to advance their careers by refuSing to interview; audition; hire or promote within the
             corporate structure to anchor positions and other leadership positions at the stations they owned,
             did promote, ratify, and maintain a facially neutral policy of non-discrimination in hiring and the
              workplace, but exercised those policies to the detriment of Black applicants and employees to
                                                                  - 30 -




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 30/64
5/6/2021                                          PDF.js viewer
                  Case 1:21-cv-02220-MLB-AJB Document 1-1 Filed 05/27/21 Page 35 of 68




              exclude them from hire and/or promotion within the corporation by refusing to interview,
              audition, or promote Black applicants and employees to positions that were available and for
              which they qualified.


                                                                            140.
                       Defendant's practice of hiring Managers and Supervisors, like Kevin O'Brien; and
              Steven Doerr,' who had espoused racist and discriminatory animus and still continued to be hired.
              into leadership poSitions throughout the Meredith Corporation, Which the Defendant Knew or
              should have known would promote racist, Anti-Semitic, hostile workplaces, and overtly
              discriminatory practices that would permeate their workplaces, did create systems and hiring
              protocols that resulted in a disparate impact on Black applicants and employees, to include this
              Plaintiff. See Exhibits A & B.


                                                                         141.
                       Defendant was on notice by having been a "defendant" in multiple previous lawsuits of
              the extreme and pervasive policies of discriminatory treatment, disparate treatment and
              discriminatory statements ofits executives and that it spanned several locations in which it
              owned.


                                                                         142.
                       Defendant's Executive. Vice-President of Content, Gary Brown is alleged in a lawsuit
              believed settled in favor of the Plaintiff, to have stated that he "doubted he could find any real


            ' Kevin O'Brien, while Head of Meredith Corp.'s Broadcast Group in on record stating, "We've 20i to quit hiring all these
            black people,"... O'Brien had urged colleagues not to hire black people and complained that an Atlanta TV station was
            "too black."... "We can't right all the wrongs of the Civil War; we've got to quit hiring all these black people."... "You
            shouldn't hire old black guys. These guys don't listen, they have attitudes, and you can't control them."... "I've never seen a
            minority broadcast enterprise work in my entire life, especially if they have control!"... "You probably don't like the same
            fruit as me. You look like a watermelon kind of guy." Associated Press Article, March 12, 2005,"Meredith Fires Exec
            Over Racist Remarks." NBC News, Article March 12, 2005,"Meredith fires Exec Over Racist Remark"
            httns://www.nbenews.convidiwbna7163988 See Exhibit A.

               In Paula Madison's Affidavit, Steve Doerr is quoted as spontaneously yelling out while returning from an executive
             outing during. the 2002 Olympics in Salt Lake City, Utah,"Hey Brandon! What is it that they say uhhh... Jews On Your
             Knees! Jews On Your Knees!" See Exhibit B. Steve Doerr is one ofthe main perpetrators ofthe discrimination claimed by
             this Plaintiff
                                                                        -31 -




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 31/64
5/6/2021                                          PDF.js viewer
                  Case 1:21-cv-02220-MLB-AJB Document 1-1 Filed 05/27/21 Page 36 of 68




              talent at the [National Association of Black Journalists Las Vegas] Convention. ", a sentiment,
              which was reflected in Steven Doerr's comments about having Black applicants among which
             ."none were good enough." See Exhibit C.




                                                                  143.
                      Defendant, as a matter of policy, continued to hire and promote White males over more
              experienced, better ratings-earning. Black males while promoting and espousing policies and
              practices that were discriminatory and extreme and pervasive over an extended period of years
              on the basis of race, gender; age, and sex. These policies had a disparate impact on Black
              employees, including but not limited to the Plaintiff.




                      Defendant is the sole and proximate cause ofthe Plaintiffs injuries.




                      WHEREFORE.,Plaintiff prays that he have a jury trial on all issues and judgment against
              Defendant as follows:
                     (a)       That Plaintiff recover the full value of past and future medical expenses; past and
                              future lost wages, lost promotions, lost job opportunity, and lost value in exposure
                              and media prestige in an amount to be proven at trial;
                     (b)       That Plaintiff recover for mental and physical pain and suffering and emotional
                              distress in an amount to be determined by the enlightened conscience of the jury;
                     (c)       That Plaintiff recover such other and further relief as is just and proper;
                     (d.)      That Plaintiff recover punitive damages;
                     (e)      'Attorney's fees;
                     (e)       That all issues be tried before a jury;
                     (1)       That Plaintiff recover any additional relief deemed good and just by this Court.
                      This 28th day of April; 2021.


                                                                  - 32 -




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 32/64
 5/6/2021                                         PDF.js viewer
                  Case 1:21-cv-02220-MLB-AJB Document 1-1 Filed 05/27/21 Page 37 of 68




                                                                    THE MCCULLERS LITIGATION GROUP,LLC




                                                                     By: is/Shawn MoCullers
                                                                     Shawn McCullers
                                                                     Georgia Bar No. 784019


                                                                     Attorneyfor Plaintff

            1984 Howell Mill Rd
            PO Box 250071
            Atlanta, Georgia 30325
            (404) 919-1264
            Fax: (. 770) 538-1969 .
            E-mail: Smecullersamlitgroup.com




                                                                  - 33 -




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 33/64
5/6/2021                                          PDF.js viewer
                  Case 1:21-cv-02220-MLB-AJB Document  1-1 Filed 05/27/21 Page 38 of 68




                                                   VERIFICATION OF COMPLAINT




               State of       t•-•3 (—
               County of INV cXii
               MICHAEL DUNSTON,Plaintift, being first duly sworn on oath deposes and says:


                           I am the plaintiff in this action and am suing individually The Meredith Corporation
              (2)         I have read the attached Verified Complaint for Damages, I am familiar with the facts alleged in
               it, and hereby verify that the factual allegations contained in the Verified Complaint are true and correct
               to the best of my information, understanding and belief.


                 ichael Dunston
               Plaintiff




               The above Plaintiff, Michael Dunston, did appear before me and presenting: b.1..# ,cO0 a1-13 98;5
                                                                                                              G
               Drivers License and/or is personally known to me iikik ‘c,,LcieA




               Notary


                      qb-V202-1
               Date

                                                                                     Khamia Sphabmixay
               Expiration:          /2 15
                               of?- -
                                                                                      NOTARY PUBLIC
                                                                                   Mecidenburg County, NC
                                                                              My Commission Expires July 2Z 2025




                                                                     - 36 -




                                                                                                                                  4


https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 34/64
5/6/2021                                          PDF.js
                  Case 1:21-cv-02220-MLB-AJB Document    viewerFiled 05/27/21 Page 39 of 68
                                                       1-1




                                   IN THE SUPERIOR COURT OF FULTON COUNTY
                                                      STATE OF GEORGIA




             MICHAEL.DUNSTON.
                                               Plaintiff,


             V.

                                                                           CIVIL ACTION
             THE MEREDITH CORPORATION                                      FILE NO.:          2021CV348799




                                                 CERTIFICATE OF SERVICE

                      This is to certify that I- have this day served a copy of the foregoing COMPLAINT by

             filing with the Clerk of Superior Court for FULTON County, Georgia to Counsel for the

             Defendant and/or Defendant, via electronic service through the E-filing System, and/or

             certified U.S. Postal Mail with approbate postage affixed:

                                                        Meredith Corporation
                                                        425 14th Street NW
                                                       Atlanta, Georgia 30318
                                                        Local Media Group
                                                        WGCL-TV/CBS46

                                                      CT Corporation System,
                                                        Registered Agent,
                                                         289 S Culver St
                                                                  - 34 -




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 35/64
5/6/2021                                          PDF.js viewer
                  Case 1:21-cv-02220-MLB-AJB Document  1-1 Filed 05/27/21 Page 40 of 68




                                                   Lawrenceville, Georgia 30046




                      This 28th day of April, 2021.

                                                                    Respectfully submitted,


                                                                    By: is/SHAWN MCCULLERS
                                                                    SHAWN MCCULLERS
                                                                    Georgia Bar No. 784019
                                                                    Attorneyfor Plaintiff



             THE MCCULLERS LITIGATION GROUP,LLC
             1984 Howell Mill Rd.
            PO Box 250071
             Atlanta, Georgia 30325
            ( 404) 919-1264
            (770) 538-1969(F)
            Sinecu1lersaittlitrotip.com




                                                                  - 35 -




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 36/64
 5/6/2021         Case 1:21-cv-02220-MLB-AJB Document  1-1
                                                  PDF.js viewerFiled 05/27/21 Page 41 of 68




                                              EXHIBIT A




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 37/64
 5/6/2021         Case 1:21-cv-02220-MLB-AJB Document    viewerFiled 05/27/21 Page 42 of 68
                                                       1-1
                                                  PDF.js


   4125/2021                                                 Meredith fires exec. over racist remarks




        WORLD

        Meredith fires exec over racist remarks
       'We've got to quit hiring all these black people, O'Brien allegedly said according to lawsuit




       March 12, 2005, 12:17 AM EST / Source: The Associated Press




       Meredith Corp. fired the head of its broadcast group last fall after documenting his repeated
       comments criticizing blacks, including:"We've gotto quit hiring all these black people,"
       according a company memo filed in a lawsuit against the executive.

     . The Des Moines-based media company, which publishes specialty books and magazines
       including Ladies' Home Journal and Better Homes and Gardens, fired Kevin O'Brien in October,
       citing violations of its equal opportunity policies.

       According to a company memo uncovered in a search of court documents this week,an internal
       investigation found that O'Brien "made statements, often in the context of speaking about a
       minority employee, that employ racial and ethnic stereotypes and denigrate women."

       The investigators found that, among other things, O'Brien had urged colleagues not to hire black
       people and complained that an Atlanta TV station was "too black."

       O'Brien's attorney, David Casselman, of Tarzana, Calif., said the company's disclosure was meant
       to embarrass his dient.

       He did not dispute the allegations, but insisted his client is not a racist.

       O'Brien, 62, had been at Meredith for three years, overseeing 13 television stations and half of
       Meredith's 2,600 employees. He was credited with turning around the broadcast group, which
       reaches 10 percent of TV households in the country, and earned almost $2 million last year. The
       group includes KPHO in Phoenix, WFSB in Hartford and KPDX and KPTV in Portland, Ore.

      The Nov.8 memo from the company's lawyer to O'Brien is one offew documents that was not
      sealed in a lawsuit filed by Meredith against the former executive. The company's claims and
      what it was seeking were in the sealed documents. O'Brien has filed documents seeking to unseal
      the case and is expected to file a countersuit alleging wrongful termination.

                              --   --
https://navigator-Ixa.mail.com/mail?sid=f6799d79f349c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 38/64
5/6/2021          Case 1:21-cv-02220-MLB-AJB Document   1-1
                                                  • PDF.js viewerFiled 05/27/21 Page 43 of 68


   4/25/2091                                                 Meredith fires exec. over racist remarks

       Recommended

                      WORLD
                      Relief in Armenia,fury in Turkey as Biden breaks with past to recognize genocide




                      WORLD
                      Israel airstrikes hit Gaza after rocket attacks,clashes intensify in Jerusalem




      "There was far more going on here than what they have voluntarily disclosed, and they hope to
      keep the truth a secret," Casselman said.

       According to the memo, Meredith hired two labor lawyers to investigate complaints from the
       general manager of WGCL-TV in Atlanta. She was fired days later.

       Meredith's top lawyer wrote in the memo to O'Brien that the investigation had confirmed that he
       made the following statements:



       •"We can't right all the wrongs of the Civil War; we've got to quit hiring all these black people."

       •"You shouldn't hirc old black guys. These guys don't listen, they have attitudes, and you can't
           control them."

      O'Brien came to Meredith after 15 years as an executive with Cox Television Independent Group
      and had headed the California Broadcasters Association and the Association of Local Television
      Stations.

      While at Meredith, he shook up management at several local stations and oversaw the acquisition
      of others. Analysts credited him with boosting profit.

      According to the memo, O'Brien also:



       • complained that the Atlanta station hired too many black reporters and anchors;


https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94acA20a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 39/64
 5/6/2021           Case 1:21-cv-02220-MLB-AJB Document 1-1
                                                    PDF.js      Filed 05/27/21 Page 44 of 68
                                                           viewer


   4/25t2021                                                 Meredith fires exec. over racist remarks

        •said that a black weather forecaster, who was eight months pregnant at the time, should be
            fired because she was too fat;

        • declined a business deal with a minority-owned station, writing in an e-mail: "I've never seen a
          minority broadcast enterprise work in my entire life, especially if they have control!" and

        • told a black waiter at a company outing: "You probably don't like the same fruit as me. You
         look like a watermelon kind of guy."

       The investigation also found that O'Brien solicited gifts from business partners, gave special
       attention to certain female employees and helped his daughter get an on-air job at a company
       station.

       O'Brien, who has homes in San Francisco and Las Vegas, did not return an e-mail message
       seeking comment. He remains unemployed and has complained in court documents that
       Meredith's allegations have ruined his reputation.

       Meredith "took swift,, decisive and appropriate action" against O'Brien, spokesman Art Slusark
       said. He said Meredith does not tolerate discrimination.




               SPONSORED /THE FARMER'S DOG



               Dogs should eat food, not burnt brown balls.

               SPONSORED / TOP 10 MORTGAGE REFINANCE



               Don't Refinance Before Comparing These Top 10
               Lenders

               SPONSORED / NERDWALLET

               We make it easy to find a better mortgage rate in Atlanta in 2021


               SPONSORED / LOWERMYBILLS NMLS#167233; 3306


               Forget The 30yr Mortgage If You Owe Less Than $356K.(Do This To Cut Your Mortgage In
               Half)
https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94acA20a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 40/64
 5/6/2021          Case 1:21-cv-02220-MLB-AJB Document 1-1
                                                   PDF.js      Filed 05/27/21 Page 45 of 68
                                                          viewer


   4/25/2021                                                 Meredith fires exec. over racist remarks


               SPONSORED / SPLUNK

               5 Big Myths of Al and Machine Learning Debunked


               SPONSORED   SONOVIA

               The Best Face Mask for Air Travel in 2021



               SPONSORED / NERDWALL ET



               Want your dream home? Start with a dream mortgage

               SPONSORED / MARTHA STEWART & MARL EY SPOON



               Martha's Best Recipes Delivered to Your Door.


               SPONSORED / EIM FOR NATIONAL FAMILY

               Seniors Under 86 Years Of Age May Get Up To $50000 In Life Ins for $19/Mth


               SPONSORED / MYNAMENECKLACE .COM

               A beautiful necklace for Mother's Day engraved with your family's names.


               SPONSORED / SPLUNK

               Splunk Tools for Telework


               SPONSORED / 2021 HONDA SUVS I SEARCH ADS

               Shut The Front Door!The 2021 Hondas Astonish!



               SPONSORED / LOWERMY8ILLS NMLS#167283; 3306



               One Simple Way to Reduce Your Monthly Mortgage

https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 41/64
 5/6/2021                                           PDF.js
                    Case 1:21-cv-02220-MLB-AJB Document  1-1
                                                           viewerFiled 05/27/21 Page 46 of 68

   4/25/2021                                                 Meredith fires exec over racist remarks

               SPONSORED / LOWERMYBILLS



             Forget The 30yr Mortgage If You Owe Less Than $356K.
            (Consider a shorter mortgage instead)

            More From NBC News




               NBC NEWS / ,VIDEO


               Watch: Police officer punches woman while handcuffed
               NBC NEWS / VIDEO

               Hundreds protest in Knoxville after no charges for officer who fatally shot 17-year-old
               NBC NEWS / SHOP

               The best flower bouquets for Mother's Day


               SPONSORED /BIBERK BUSINESS INSURANCE QUOTES



               Five Minutes Away From General Liability Coverage

               SPONSORED / ICANANSWERTHAT COM



               Introducing The New Head Turning Volkswagen Atlas.


hdps://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 42/64
 5/6/2021                                          PDF.js
                   Case 1:21-cv-02220-MLB-AJB Document  1-1
                                                          viewerFiled 05/27/21 Page 47 of 68


   4/25/2021                                                  Meredith fires exec. over racist remarks

               SPONSORED / FORGE OF EMPIRES



               If You Need To Kill Time On Your Computer,This
               Civilization Game Is A Must-Have. No Install.
               SPONSORED / SPLUNK



               The 10 Essential Capabilities of a Best-of-Breed SOAR




               NBC NEWS / VIDEO


               George Floyd mural vandalized with racial slur
               NBC NEWS / NIGHTLY-NEWS

               Russian military harassing U.S.civilian fishing boats near Alaska:exclusive
               NEC NEWS / DATELINE

               More of Ashley McArthur's Police Interview




      ABOUT                                                                                                     CA NOTICE




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71 a6d4defeeed20de306283d2c63431 c3dab9d95b... 43/64
5/6/2021                                          PDF.js viewer
                  Case 1:21-cv-02220-MLB-AJB Document  1-1 Filed 05/27/21 Page 48 of 68
   4/25/2011                                                 Meredith fires exec over racist remarks
       CONTACT                                                                                                  TERMS OF SERVICE



       CAREERS                                                                                                  NBC NEWS SITEMAP



       PRIVACY POLICY -                                                                                         ADVERTISE



       DO NOT SELL MY PERSONAL INFORMATION                                                                      AD CHOICES




       t 2021 NBC UNIVERSAL




https://navigator-Ixa.mail.corn/mail?sid=f6799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 44/64
 5/6/2021                                         PDF.js
                  Case 1:21-cv-02220-MLB-AJB Document 1-1viewer
                                                              Filed 05/27/21 Page 49 of 68




                                              EXHIBIT B




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 45/64
5/6/2021                                          PDF.js viewer
                  Case 1:21-cv-02220-MLB-AJB Document  1-1    Filed 05/27/21 Page 50 of 68




                                          AFFIDAVIT OF PAULA MADISON




                    Personally, appeared before the. undersigned officer, duly authorized by law to administer
             oaths, PAULA MADISON, who, having first been duly sworn, deposes and says on oath the
             following:
                                                            I.
                      am PAULA MADISON,an adult, laboring under no legal disability, and 1 am providing
             the following information based upon my personal knowledge.


                    I am currently a resident ofthe state of California, and have worked in the television,
             network broadcasting, and media industries as an executive for 45 years.
                                                              3.
                   I knew Steve Doerr for about 10 years, including when we both were employees of NBC.
                                                             4.
                    In 2002, I was then the President and General Manager of KNBC TV, Channel 4 Los
             Angeles, California and Mr. Doerr was a Senior Vice President in the NBC TV Stations Division.
                                                            5.
                    During or About, the time of the 2002 Olympics in Salt Lake City, Utah, our network was
             broadcasting on location and we had an event for the Executive Staff that was held at an off-
             campus venue.
                                                           6.
                   I was in attendance along with several colleagues to include Jay Ireland; Cheryl Young;
             Michael Jack;•Frank Comerford; Steve Doerr; and Brandon Burgess.
                                                           7.
                   When the event ended, we were shuttled back to the NBC designated Olympics hotel
            on a small shuttle bus with single-aisle double-seating with the seats located directly across
            from the opposing row on the opposite side of the aisle. I was seated directly across the aisle
            from Mr. Doerr.
                                                            8.
                    As we rode back to the hotel, Mr. Doerr, completely unsolicited and without warning, yells
            out to Brandon Burgess, who was seated behind Mr. Doerr;"Hey Brandon! What is it that they
            say uhhh... Jews On Your Knees! Jews On Your Knees!"
                                                           9.


                  I immediately asked Mr. Doerr."What did3ou say?"


                                                            10.
                  Immediately Brandon Burgess also asked,"What???"




                 I immediately leaned forward so that Mr. Doerr had a clear view of me in my seat
            and turned my body to face Mr. Doerr.
                                                          12.


                  1 heard Ms. Young seated in the rear state, "Steve, how dare you."


https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 46/64
                                                        viewer
                                                 PDF.js1-1
5/6/2021         Case 1:21-cv-02220-MLB-AJB Document         Filed 05/27/21 Page 51 of 68
                   M r. Doerr then seeing me looking at him asked "Hey Paula, what's the word for Black
            people?"
                                                          14.
                  1 interjected,"Steve, you don't want to say one word about Black people."



                                                            15.


                 Mr. Doerr then sat with his spouse giggling and laughing, and finally quieting down for the
           duration of the shuttle ride.
                                                            16.
                   Within the next 30 minutes, upon departing the shuttle, Frank Comerford and I directed
            our paths to Jay Ireland, who was our Supervisor, and asked him whether he had heard what Mr.
            Doerr said. Mr. Ireland stated that with the engine noise and by his sitting in the front working on
            his Blackberry, he could not hear what was going on in the rear of the shuttle. As Mr. Comerford
            and I recounted Mr. Doerr's statements, Mr. Ireland directed me to await Mr. Doerr the following
            morning at the elevator bank to our suites and bring him directly to a meeting spot.
                                                             1 7.
                     In the morning, I complied with the directive from Mr. Ireland and waited for Mr. Doerr
            at: the elevator bank to bring him directly to Mr. Ireland.
                                                             18.
                   Mr. Doerr was ultimately ordered to immediately leave the Olympics and report back to
            his home, pending an investigation into his behavior on the shuttle bus.
                                                           19.


                 After an investigation conducted by NBC, Mr. Doerr was subsequently no longer employed
           by NBCU,to my knowledge.
                                                            20.
                   Throughout the years, I have remained an Executive in these industries, as have my
            colleagues Cheryl Young, Michael Jack, Frank Comerford, and Brandon Burgess.
                                                         21.
                   To my knowledge, Mr. Doerr's racist statement and behavior have limited his progress
            upon his being hired elsewhere in the industry.
                                                            /2.
                   I have mentored a number of today's television, news broadcasters, reporters, and industry
            professionals. Mr. Michael Dunston is one of my mentees.
                                                          23.
                    As he recounted his experiences at WOCL TV, Channel 46 in Atlanta, I was not surprised
            to hear that Mr. Doerr was a significant contributor to his discriminatory treatment, given my
            experience with Mr. Doerr.
                                                            24.
                   As an industry executive, it would appear that•the station's previous history with
            discriminatory practices was not properly addressed, in fact, likely made worse by hiring Mr.
            Doerr.




                   FURTHER. AFFIANT SAYETH NOT.




                                                                  714 •   •   s


https://navigator-Ixa.mail.com/mail7sid=f6799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 47/64
                                                         viewer
                                                   PDF.js1-1
5/6/2021           Case 1:21-cv-02220-MLB-AJB Document          Filed 05/27/21 Page 52 of 68



             Sworn to and subscribed
             before me this
                     day ofFebruary,
             2021.




             Notary Public



             My Commission Expires:




              A notary public or other officer completing this
              certificate verifies only the identity of the
              Individual who signed the document to which this
              certificate is attached, and not the truthiutiness,
              accuracy, or validity of that document.

                 State of California
                 County of Los Angeles



                Subscribed and sworn to (or affirmed;
                                                         before me
               on this I•2 -  vs day of ie'                 ,20
                by    pyru           i'Vv/
                                         1
                                         42,/                                                         MICHELLE LEE
               proved to me on the basis of                                                         Comm. #2198624
                                              satisfactory evidence                              Notary Public• California 7,1
               to be the person(s) who appeared
                                                   before me.                                      Los Angeles County
                                                                                                 Comm.Expires Jun 20,2021

                                    Signature




  ttps://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac7la6d4defeeed20de30028
                                                                                                               3d2c63431c3dab9d95b... 48/64
 h
5/6/2021                                          PDF.js
                  Case 1:21-cv-02220-MLB-AJB Document    viewerFiled 05/27/21 Page 53 of 68
                                                       1-1




                                             EXHIBIT C




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 49/64
 5/6/2021           Case 1:21-cv-02220-MLB-AJB Document  1-1
                                                     PDF.js      Filed 05/27/21 Page 54 of 68
                                                            viewer




                1     Joshua D. Gmenberg,Esq. SB #163281
                       Corey P. Hanrahan,Esq. SB #256835
                2                   LAW OFFICE OF
                           JOSHUA D. GRUENBERG
                3                  2169 FIRST AVENUE
                                                                                                                 r••••%
                            SAN MOO,CALIFORNIA 92101-3542
               4               TELEPHONE:(619)230-1234
                               TELECOP1ER:(619)230-1074
                5
                 Attorneys for Plaintiff,
               6 LISA LAKE-CAMPBELL

                7

                8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA

                9                                      SAN DIEGO JUDICIAL DISTRICT

               10    LISA LAKE-CAMPBELL,individual                           Case No.      37-2009-00088294-CU-OE-CIL

               11                     Plaintiff,                             PLAINTIFFS' COMPLAINT FOR:

               12             V.                                             1. DENIAL OF EQUAL PAY (Cal. Labor
                                                                                Code § 1197.5, et seq.);
               13    McGRAW-HILL BROADCASTING                                2. RACIAL DISCRIMINATION (Cal.
                     COMPANY,INC., a corporation, KGTV                          Gov't Code § 12940,e sgg.);
               14    CHANNEL 10, and unknown business entity,                3. GENDER HARASSMENT (Cal. Gov't
                     SEAN KENNEDY,an individual, and DOES                       Code § 12940, et sg.);
               15    1 through 25, Inclusive,                                4. RETALIATION (Cal. Gov't Code
                                                                                § 12940,e leg.);
               16                     Defendants.                            5. WRONGFUL CONSTRUCTIVE
                                                                                TERMINATION;
               17                                                            6. BREACH OF WRITTEN CONTRACT;
                                                                             7. INTENTIONAL INFLICTION OF
               18                                                               EMOTIONAL DISTRESS.
               19                                                           [JURY TRIAL DEMANDED]

              20

              21            COMES NOW THE PLAINTIFF,alleging against Defendants as follows:
              22              GENERAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
              23 1.         Plaintiff, LISA LAKE-CAMPBELL(hereinafter "Plaintiff' or "LAKE-CAMPBELL")is
              24            and at all times herein mentioned was a resident of the County of San Diego in the State
              25            of California.
              26            Plaintiff believes and thereon alleges that at all times herein mentioned, McGRAW-HELL
              27            BROADCASTING COMPANY,INC.,(hereinafter"MCGRAW-HILL"or collectively
              28           "Defendants") is a corporation authorized for, and doing business in the State of


                                                          PLAINTIFF'S COMPLAINT FOR DAMAGES
                                                                           1
https://navigator-Ixa.mail.corn/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 50/64
5/6/2021             Case 1:21-cv-02220-MLB-AJB Document
                                                     PDF.js1-1
                                                           viewer Filed 05/27/21 Page 55 of 68




                 1           California, and is an entity subject to suit under the California Fair Employment and

                 2           Housing Act, Government Code § 12940, et;mg. On information and belief McGRAW-

                 3           RILL employs in excess of five(5)employees in San Diego County and elsewhere.

                 4 3.        Plaintiff believes and thereon alleges that at all times herein mentioned, KGTV

                 5           CHANNEL 10,(hereinafter"10 NEWS" or collectively "Defendants")is an unknown

                 6           business entity doing business in the State of California, and is an entity subject to suit

                 7           under the California Fair Employment and Housing Act, Government Code § 12940, et

                 8           seq. On information and belief 10 NEWS employs in excess of five(5)employees in San

                 9           Diego County and elsewhere.

                10 4.        Plaintiff believes and thereon alleges that at all times herein mentioned,SEAN

                11           KENNEDY (hereinafter"KENNEDY" or collectively 'Defendants") was, and is a

                12           resident of the County of San Diego in the State of California.

                13 5.        KENNEDY,as news director, was a managing agent of 10 NEWS,and as such, 10

                14           NEWS is vicariously liable for the actions and conduct of KENNEDY.

                15 6.        Furthermore, McGRAW-HILL,as the parent company of 10NEWS,is vicariously liable

                16           for the actions and conduct of IONEWS and its employees and agents.

                17 7.        Plaintiff is ignorant of the true names and capacities of the Defendants sued herein as

                18           DOES I through 25 and therefore sue these Defendants by such fictitious names. Plaintiff

                19           will amend this Complaint to allege the true names and capacities when they are

               20            ascertained.

               21 8.         Plaintiff believes and thereon alleges that each fictitiously named Defendant is

               22            responsible in some manner for the occurrences herein alleged and Plaintiff's injuries and

               23           .damages as herein alleged are directly, proximately and/or legally caused by Defendants

               24            and all of their acts.

               25 9.         Plaintiff believes and thereon alleges that each of these Defendants named herein as

               26            DOES are the agents, employers,representatives or employees of the other named

               27            Defendants and when performing the acts alleged herein, were acting within the scope of

               28            their agency, employment and/or representative capacity and are therefore responsible for


                                                          PLAINTIFF'S COMPLAINT FOR DAMAGES
                                                                           2
    ttps://navigator-iza.mail.com/mail?sid=f6799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 51/64
h
     5/6/2021            Case 1:21-cv-02220-MLB-AJB Document
                                                         PDF.js1-1
                                                                viewerFiled 05/27/21 Page 56 of 68




                     1         the acts complained of herein.

                     2 10.     The tortious acts and omissions alleged to have occurred herein were performed by

                     3         management level employees.

                    4 11.      The actions of Defendants, and each of them, against the Plaintiff constitute unlawful

                    5          employment practices in violation of California Government Code section 12940,et seq.,

                    6          and have caused, and will continue to cause,Plaintiff loss of earnings.

                     7 12.     As a further legal (proximate) result of the unlawful and intentional discriminatory actions

                    8          of Defendants, and each of their agents, against Plaintiff as alleged herein, Plaintiff has

                    9          been harmed in that she has suffered emotional pain, humiliation, mental anguish,loss of

                    10         enjoyment of life, and emotional distress.

                    11 13.     Defendants, and each of them, Committed these acts alleged herein maliciously,

                    12         fraudulently, and oppressively, and with the wrongful intention of injuring Plaintiff, and

                    13         acted with an improper and evil motive amounting to malice or despicable conduct.
              as
     cc
              <
u-
O ZZZ
              -
                    14         Alternatively, Defendants' wrongful conduct was carried out with a conscious disregard
   LU

     `‘a
                    15         for Plaintiff's rights.
o          a2 3.
                -   16 14.     Defendants' conduct warrants the assessment of punitive damages in an amount sufficient
5             8
     o        C3
                               to punish Defendants and deter others from engaging in similar conduct.
                    17
              Z51

                    18 15.     Defendnnts are "supervisors" or "managers" within the meaning of California

                    19         Government Code section 12944, et

                    20 16.     Plaintiff seeks compensatory damages, punitive damages, costs of suit herein, and

                    21     •   attorneys' fees pursuant to California Government Code section 12940,et itg.

                    22 17.     Plaintiff LAKE-CAMPBELL filed her charges of wrongful termination, demotion, denial

                    23         of promotion, retaliation, denial of equal pay and harassment against 10 NEWS with the

                    24         California Department of Fair Employment and Housing("DFEH")on July 21,2008, and

                    25         thereafter on that same day received from the DFEH her "right to sue." Plaintiff LAKE-

                    26         CAMPBELL filed her charges of wrongful termination, demotion, denial of promotion,

                    27         retaliation, denial of equal pay and harassment against MCGRAW-HILL and KENNEDY

                    28         with the California Department of Fair Employment and Housing("DFEH") on April 22,


                                                           PLAINTIFFS COMPLAINT FOR DAMAGES
                                                                           3

     https://navigator-Ixa.mail.com/mail?sid=16799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 52/64
  5/6/2021             Case 1:21-cv-02220-MLB-AJB Document
                                                       PDF.js1-1
                                                              viewerFiled 05/27/21 Page 57 of 68




                   1           2009, and thereafter on that same day received from the DFEH her "right to sue." These

                   2           documents are collectively attached hereto as "EXHIBIT A."

                   3                                SPECIFIC FACTUAL ALLEGATIONS

                   4 18.      Plaintiff re-alleges and incorporates by reference each and every allegation contained in

                   5           the precedingparagaphs as though fully set forth herein.

                  6 .19.      Plaintiff is a 43 year old African American female.

                   7 20.      In or around January 1991,Defendants hired Plaintiff as an intern. Thereafter, on or

                   8           about July 22, 1991, Defendants hired Plaintiff as an editor assistant. Then, in or around

                   9           July 1992, Defendants selected Plaintiff as a reporter trainee. Next,in or around August

                  10           1993, Defendants promoted Plaintiff to general assignment reporter. Less than a year

                              later, in or around summer of 1994,Defendants promoted Plaintiff to weekend

                  12           anchor/reporter. Finally,in or around January 1996,Defendants promoted Plaintiff to the

                  13           position of morning/midday news anchor. Simultaneously, in or around January 1996,
 (9        0
           ,

           <
    D-                         Defendants assigned Bill Griffith as Plaintiff's co-anchor for the morning/midday
LL.
OZZg
                  14
  uj LLI
  D >0
       <
                  15           newscast.
0 CS   ..e)6
                  16 21.       During the later part of Plaintiff's employment, and at the time of her wrongful
  2.
   4       2
  6        5                   constructive termination, KENNEDY served as Plaintiff's immediate supervisor.
                  17

                  18 .22.      Throughout her employment, Plaintiff performed the duties of her work assignments in a

                  19           capable and competent manner, as so recognized by management and supervisory

                 20            personnel. Plaintiffs exceptional performance is reflected in her long tenure and

                 21            numerous promotions.

                 22 23.        During Plaintiff's employment, Defendants paid Plaintiff a substantially lower wage than

                 23            her male co-anchor, Bill Griffith. Plaintiff is informed and believes and thereon alleges

                 24            that throughout her employment, Defendants paid Mr. Griffith a salary of approximately

                 25            $20,000.00, per annum more than Plaintiff. Plaintiff and Mr. Griffith both provided •

                 26            services to Defendants as anchors on the morning/midday newscast. Therefore, Plaintiff's

                 27            position was equal to, and required the same skill, effort and responsibility as Mr.

                 28            Griffith's position. Plaintiff is informed and believes and thereon alleges that


                                                            PLAINTIFF'S COMPLAINT FOR DAMAGES
                                                                             4
      ttps://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 53/64
  h
    5/6/2021          Case 1:21-cv-02220-MLB-AJB Document
                                                      PDF.js1-1
                                                             viewerFiled 05/27/21 Page 58 of 68




                  1          Defendants' failure to pay her and Mr. Griffith an equal wage was due to her sex and/or

                 2           gender.

                 3 24.       Further, during Plaintiffs employment with Defendants, Defendants had a custom and

                 4           practice of discriminating against African Americans. By way of example,but not as an

                 5           exhaustive list, Defendants regularly discriminated against Plaintiff, and other African

                 6            Americans, as follows:

                 7            a.      Defendants regularly refused to hire and retain African American employees.

                 8                    However,Defendants continued to hire, and continued to retain non-African

                 9                    American employees. Plaintiff is informed and believes and thereon alleges that

                10                    Defendants have hired only one African American for a position in the newsroom

                11                    since in or around the year 2000.

                12           b.       In or around January 2002,Plaintiff applied for a position as a news anchor for the

          (74   13                    5:30 p.m.. newscast. Although qualified, Defendants did not choose Plaintiff for
          e
    c
          <     14                    the position. A Korean news anchor, Lee Ann Kim, was given the position,
 w
         3
        >0
rz cc <         15                     despite Plaintiff having been employed by Defendants for a substantially longer
o co2
  <    -         16                    period of lime.
5 a's 8
          LL,
    0     5
                17            C.      Plaintiff is informed and believes and thereon alleges that Defendants have never

                 18                   employed an African American prime time news anchor. Moreover, in or around

                19                    summer of 2006,Plaintiff noticed that Defendants employed only three African

•               20                     Americans in the newsroom. Of those three, only two of the African American

                21                     employees were employed.in "on-air" positions. Plaintiff complained to Mike

                22                     Stutz, Defendants' news director at that time, of the lack of African Americans

                23                     working in the newsroom. Plaintiff received no response from Defendants.

                24.           d.      In or around August 2006, Plaintiff applied for a position as a news anchor for the

                25                    4:00 p.m. newscast. At the same time,Fred Blankenship, an African American

                26                     weekend News Anchor/weekday Reporter for Defendants, applied for the same

                27                     position. Although qualified, Defendants did not chose Plaintiff, or Mx.

                28                     Blankenship for the position. Rather, Steve Atkinson, a Caucasian male, was


                                                          PLAINTIFF'S COMPLAINT FOR DAMAGES
                                                                           5
    https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94acA20a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 54/64
                                                            viewer
                                                     PDF.js1-1
5/6/2021             Case 1:21-cv-02220-MLB-AJB Document          Filed 05/27/21 Page 59 of 68



                 1                         given the position as news anchor for the 4:00 p.m. newscast. Plaintiff is

                 2                         informed and believes and thereon alleges that neither she, nor Mr.Blankenship

                 3                         were chosen for the position because they are African American.

                 4           e.            In or around summer of 2007, Plaintiff once again complained of the lack of

                 5                         African Americans employed in Defendants' newsroom. This time, Plaintiff

                6                          complained to Gary Brown,Defendants' news director at that time. Plaintiff

                7                          offered Mr. Brown suggestions on increasing Defendants' recruiting for African

                 8                         American employees. No action was taken in response to Plaintiff's suggestions.

                 9          f.             In or around the summer of 2007,Plaintiff and Mr. Brown attended the National

                10                         Association of Black Journalist(NABJ)convention in Las Vegas, Nevada. While

               11                          there, Plaintiff noticed that Mr. Brown avoided her and other African American

               12                    •     employees from McGRAW-HlLL's Indianapolis station. Also, Mr. Brown stated

                13                         to the human resources representative from McGRAW-RILL's Indianapolis

               14                          station that he,"doubted he could find any real talent at the convention."

                15           g.            Defendants had an employment practice and employee selection policy that had a

                16                         disproportionate adverse effect on African Americans. Plaintiff is informed and

                17                   •     believes and thereon alleges that the percentage of Defendants' employees who

               18                          were African American was disproportionately low compared to the number of

                19                         applicants and percentage of African American individuals residing in San Diego.

               20                          By way of example, at the time of Plaintiff's wrongful constructive termination,

               21                          Plaintiff was one of only two African American employees in Defendants'

               22                          newsroom. The only other African American employed in Defendants' newsroom

               23                        ' was, at that time, on stress leave. This employee also felt he had been

               24                          discriminated against because of his race. Plaintiff is informed and believes that at

               25                          the timeof her wrongful constructive termination, Defendants had approximately

               26                •         sixty(60)employees in the newsroom.

               27                          On or about January 22, 2008,Plaintiff spoke with Defendants regarding her

               28                          contract. On or about January 25,2008, Defendants informed Plaintiff that they


                                                          PLAIN ite'S COMPLAINT FOR DAMAGES
                                                                            6
    ttps://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 55/64
h
5/6/2021          Case 1:21-cv-02220-MLB-AJB Document    viewerFiled 05/27/21 Page 60 of 68
                                                  PDF.js1-1




                                  did not intend to renew her fixed term contract. Defendants represented to

                                  Plaintiff that no employees would receive a fixed term contract. Plaintiff is

              3 •                 informed and believes and thereon alleges that other non-African American

              4                   employees did in fact receive fixed term contracts. Plaintiff believes that

              5 •                 Kimberly Hunt, one of Defendants Caucasian employees,received a fixed term

              6                   contract in or around December 2007. Plaintiff is informed and believes and

              7                   thereon alleges that she was not given a fixed term contract because she is African

              8           •       American.

              9           i.      In or around March 2, 2008, Plaintiff attended one of Defendants' staff meetings.

             10                   At.this meeting, Plaintiff once again complained of Defendants' continual failure

             11                   to employ African American employees. Thereafter, on or about May 9, 2008,

             12                   Defendants retaliated against Plaintiff by demoting her from her position as anchor

             13                   on the morning newscast, to the position of co-anchor on the 11:00 a.m. newscast,

             14                   and reporter for the 7:00 p.in. newscast. Defendants replaced Plaintiff's position

             15                   of anchor of the morning newscast with a Hispanic woman.

             16 .25.      During Plaintiffs employment, KENNEDY repeatedly subjected Plaintiff to severe and

             17           pervasive harassment, on the basis of her gender. By way of example, but not as an

             18           exhaustive list, KENNEDY regularly participated in the following harassing conduct

             19           directed towards Plaintiff:

            20           . a.     KENNEDY regularly called Plaintiff, and othei- female employees,"bitches."

            21            b.      KENNEDY regularly commented to Plaintiff, and other female employees,on

            22                    their physical appearance. For example, KENNEDY regularly commented to

            23                    Plaintiff, and other female employees, that they "looked hot," or that they "looked

            24                    sexy."

            25 26.        During Plaintiff's employment,Plaintiff made several complaints to Defendants regarding •

            26            discrimination against African American employees, as stated herein. Plaintiff is

            27            informed and believes and thereon alleges that these statements were a motivating factor

            28            for Defendants' retaliation against Plaintiff. Defendants retaliated against Plaintiff by


                                                       PLAINTIFFS COMPLAINT FOR DAMAGES

https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 56/64
  5/6/2021                  Case 1:21-cv-02220-MLB-AJB Document    viewerFiled 05/27/21 Page 61 of 68
                                                            PDF.js1-1


                                                                                           )



                   •    1           demoting her, and by refusing to renew her fixed term employment contract.

                       2 27.       In or around July 2008,Plaintiff's employment with Defendants was wrongfully

                                   constructively terminated. Defendants subjected Plaintiff to unlawful denial of equal pay,

                       4.           harassment and discrimination based on her and gender, as stated herein. Furthermore, as

                       5            stated herein, Defendants subjected Plaintiff to adverse treatment in retaliation for her

                       6            opposition to Defendants' discrimination against African Americans. Defendants' denial

                       7            of equal pay, harassment, discrimination and retaliation created a workplace so intolerable

                       8           for Plaintiff that she had no choice but to involuntarily resign her employment with

                       9            Defendants. Indeed, no reasonable woman in Plaintiff's shoes would have remained

                       10           employed with Defendants under working conditions described herein.

               •       11 28.      Plaintiff was under a written employment contract("Employment Contract") with

                       12           Defendants from January 15, 2005,to January 14, 2008. A copy of Plaintiff's

                       13           Employment Contract is attached hereto as "EXHIBIT B." Plaintiff's Employment
   ce
LL- co   <             14           Contract provided that,"[Defendant] may, at its sole option, choose not to renew this
Oz  z ize
tij > 0
 UJ


LT-
LL.      --,           15           agreement by giving [Plaintiff] written notice of its intention at least sixty(60)days prior
    d ce
    <
5        os
                       16         • to the anniversary date in year two of this agreement." Defendants failed to provide
         o
                   "17              Plaintiff with written notice as required by Plaintiff's Employment Contract. Rather, on

                       18           January 22,2008,Defendants orally informed Plaintiff that they would not renew her

                       19           Employment Contract: Defendants breached Plaintiffs Employment Contract by not

                       20           timely notifying Plaintiff in writing of their intention not to renew her Employment

                       21           Contract. Accordingly, Plaintiff's Employment Contract should have been automatically

                       22           renewed, by its own terms, for another three years. Defendants breached Plaintiffs

                       23         . Employment Contract by not providing hetwith a new employment contract.

                       24                                 •   FIRST CAUSE OF ACTION

                       25     •                                DENIAL OF EQUAL PAY

                       26             (Cal Gov't Code § 12940,et seq., and Cal. Labor Code § 11793,et agq.

                       27                            v.Defendants MCGRAW-HILL & 10 NEWS)

                       28 29.       Plaintiff re-alleges and incorporates by reference each and every allegation contained in


                                                              PLAINTIFF'S COMPLAINT FOR DAMAGES
                                                                               8
     ttps://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 57/64
    h
5/6/2021          Case 1:21-cv-02220-MLB-AJB Document
                                                  PDF.js1-1
                                                         viewerFiled 05/27/21 Page 62 of 68


                                     n.
              1           the preceding paragraphs as though fully set forth herein.

              2 30.       Plaintiff believes and thereon alleges that Defendants paid Plaintiff a lower salary than her

              3           male co-anchor due to her sex and/or gender.

              4 31.       As a direct, foreseeable, and proximate result of Defendants' conduct, Plaintiff has

              5           sustained and continues to sustain substantial losses in earnings and other employment

              6           benefits and opportunities. Plaintiff has sought to mitigate these damages.

              7 32.       As a direct, foreseeable, and proximate result of Defendants' conduct, Plaintiff has

              8           suffered and continues to suffer humiliation, emotional distress, loss of reputation, and

              9           mental and physical pain and anguish, all to her damage in a sum to be established

             10           according to proof.       .

             11 33.       As a result of Defendants' deliberate, outrageous, despicable conduct, Plaintiff is entitled

             12           to recover punitive and exemplary damages in an amount commensurate with each of

             13           Defendants' wrongful acts and sufficient to punish and deter future similar reprehensible

             14           conduct.

             15 34.       Plaintiff has incurred and continues to incur legal expenses and attorneys' fees.

             16                                         SECOND CAUSE OF ACTION

             17                                         RACIAL DISCRIMINATION

             18         (Cal. Gov't Code § 12940,et mi. v. Defendants MCGRAW-HILL & 10 NEWS)

             -19 35.      Plaintiff re-alleges and incorporates by reference each and every allegation contained in

             20           the preceding paragraphs as though fully set forth herein.

             21 36.       At all times mentioned herein, California Government Code section 12940 et _se_q., was in

             22           full force and effect and was binding on Defendants. This section requires Defendants, as

            23            employers, to refrain from discriminating against any employecon the basis ofrace.

             24 37.       Plaintiff believes and thereon alleges that her race, African American, was a motivating

             25           factor in Defendants' adverse actions directed against her as set forth herein. Such actions

            26            are in violation of California Government Code sections 12940 et                 and have resulted

            27            in damage and injury to Plaintiff, as alleged herein.

            28 38.        As a direct, foreseeable, and proximate result of Defendants' conduct, Plaintiff has


                                                    .   PLAJNTIFF'S COMPLAINT FOR DAMAGES
                                                                         9
https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3efOOca4d0641;05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 58/64
     5/6/2021            Case 1:21-cv-02220-MLB-AJB Document
                                                         PDF.js1-1
                                                                viewerFiled 05/27/21 Page 63 of 68




                     1         sustained and continues to sustain substantial losses in earnings and other employment

                    2          benefits and opportunities. Plaintiff has sought to mitigate these damages.              .

                    3 39.      As a direct,foreseeable, and proximate result of Defendants' conduct,Plaintiff has

                    4          suffered and continues to suffer humiliation, emotional distress, loss of reputation, and

                    5          mental and physical pain and anguish, all to her damage in a sum to be established

                    6          according to proof.

                    7 40. . As a result of Defendants' deliberate, outrageous, despicable conduct,Plaintiff is entitled

                    8         .to recover punitive and exemplary damages in an amount commensurate with each of

                    9          Defendants' wrongful acts and sufficient to punish and deter future similar reprehensible

                    10         conduct.

                    11 41.     Plaintiff has incurred and continues to incur legal expenses and attorneys' fees.

                    12                                      THIRD CAUSE OF ACTION

                    13                                        GENDER HARASSMENT
 a,
O z                 14                        (Cal. Gov't Code 12940, et am. v. All Defendants)
W W
                U
                .
LL
     (.9            15 42.     Plaintiff re-alleges and incorporates by reference each and every allegation contained in
     <
5 P Ss) Lu          16         the preceding paragraphs as though fully set forth herein.
           Rt
     0
                    17 43.     At all times mentioned herein,the provisions set forth in California Government Code

                    18         12940, were in full force and effect and were binding on Defendants. This section

                    19         requires Defendants, as employers, to refrain from harassing any employee on the basis of

                    20         gender.

                    21 44.     Plaintiff believes and thereon alleges that her gender, female, was a motivating factor in

                    22         Defendants' harassment directed against her as set forth herein. Such actions are in

                    23         violation of California Government Code sections 12940 et.am., and have resulted in

                    24         damage and injury to Plaintiff, as alleged herein.

                    25 45.     As a direct, foreseeable, and proximate result of Defendants' conduct, Plaintiff has

                    26         sustained and continues to sustain substantial losses in earnings and other employment

                    27         benefits and opportunities. Plaintiff has sought to mitigate these damages.

                    28 46.     As a direct,foreseeable, and proximate result of Defendants' conduct, Plaintiff has


                                                           • PLAINTIFFS COMPLAINT FOR DAMAGES
                                                                             10
     https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b...   59/64
   5/6/2021                                                 PDF.js1-1
                            Case 1:21-cv-02220-MLB-AJB Document   viewer Filed 05/27/21 Page 64 of 68




                                   suffered and continues to suffer humiliation, emotional distress, loss of reputation, and

                      2            mental and physical pain and anguish, all to her damage in a sum to be established

                      3            according to proof.

                      4 47.        As a result of Defendants' deliberate, outrageous, despicable conduct, Plaintiff is entitled

                      5            to recover punitive and exemplary damages in an amount commensurate with each of

                      6            Defendants' wrongful acts and sufficient to punish and deter future similar reprehensible

                      7            conduct.

                      8 48.        Plaintiff has incurred and continues to incur legal expenses and attorneys' fees.

                      9                                     FOURTH CAUSE OF ACTION

                      10                                             RETALIATION

                      11          (Cal. Gov't Code § 12940,et 5g_q. v. Defendants McGRAW-HILL & 10 NEWS)

                      12 49.       Plaintiff re-alleges and incorporates by reference each and every allegation contained in
               st .   13           the preceding paragraphs as though fully set forth herein.
   L.9
          LU
   t'Dj    <          14 50.       Defendants engaged in acts set forth herein with the intent to retaliate against Plaintiff
0Z
/LI LU
           ;
          >0
E                     15           because Plaintiff complained about racial discrimination by Defendants.
0 d ce
  < U."               16 51.       As a direct, foreseeable, and proximate result of Defendants' conduct, Plaintiff has
5 as 6  LU

                      17           sustained and continues to sustain substantial losses in earnings and other employment

                      18          .benefits and opportunities. Plaintiff has sought to mitigate these damages.

                      i9.   52.    As a direct, foreseeable, and proximate result of Defendants' conduct, Plaintiff has

                      20           suffered and continues to suffer humiliation, emotional distress, loss of reputation, and

                      21           mental and physical pain and anguish, all to her damage in a sum to be established

                      22           according to.proof.

                      23 53.       As a result of Defendants' deliberate, outrageous, despicable conduct, Plaintiff is entitled

                      24           to recover punitive and exemplary damages in an amount commensurate with each of

                      25           Defendants' wrongful acts and sufficient to punish and deter future similar reprehensible.

                      26           conduct.

                      27 54.       Plaintiff has incurred and continues to incur legal expenses and attorneys' fees.

                      28 /II


                                                               PLAINTrFF'S COMPLAINT FOR DAMAGES
                                                                                11
        ttps://navigator-Ixa.mail.com/mail?sid=f6799d79849c94acA20a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 60/64
    h
5/6/2021                                          PDF.js1-1
                  Case 1:21-cv-02220-MLB-AJB Document    viewerFiled 05/27/21 Page 65 of 68




              1                                        FIFTH CAUSE OF ACTION

              2                           WRONGFUL CONSTRUCTIVE TERMINATION

              3         (Cal. Gov't.Code § 12940,et q. v. Defendants McGRAW-HILL & 10NEWS)

              4 55.       Plaintiff re-alleges and incorporates by reference each and every allegation contained in

              5           the preceding paragraphs as though.fully set forth herein.

              6 56.       In taking the adverse actions against Plaintiff, herein alleged;Defendants created a hostile

              7           work environment; a work environment rife with harassment, retaliation, and

              8           discrimination, as set forth herein, such that Plaintiff had no reasonable choicebut to.

              9           leave her job with Defendants. Indeed, no reasonable woman in Plaintiffs shoes would

             10           have remained employed with Defendants under working conditions described herein.

             11 57.       As a direct, foreseeable, and proximate result of Defendants' conduct, Plaintiff has

             12           sustained and continues to sustain substantial losses in earnings and other employment

             13           benefits and opportunities. Plaintiff has sought to mitigate these damages.

             14 58.       As a direct, foreseeable, and proximate result of Defendants' conduct, Plaintiff has

                          suffered and continues to suffer humiliation, emotional distress, loss of reputation, and

             16           mental and physical pain and anguish, all to her damage in a sum to be established

             17           according to proof.

             18 59.       As a result of Defendants' deliberate, outrageous, despicable conduct,Plaintiff is entitled

             19           to recover punitive and exemplary damages in an amount commensurate with each of

            20            Defendants' wrongful acts and.sufficient to punish and deter future similar reprehensible

            21            conduct.

            22 60.       , Plaintiff has incurred and continues to incur legal expenses and attorneys' fees.

             23                                        SIXTH CAUSE OF ACTION

            24                                   BREACH OF WRITTEN CONTRACT

             25                             (v. Defendants McGRAW-HILL & 10NEWS)

            26 61.        Plaintiffre-alleges and incorporates by reference each and every allegation contained in

             27           the preceding paragraphs as though fully set forth herein.

             28 62.       Plaintiff and Defendants entered into a written contract.


                                                        PLAINTIFF'S COMPLAINT FOR DAMAGES
                                                                         12
https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3efOOca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 61/64
                                                  PDF.js viewer
5/6/2021          Case 1:21-cv-02220-MLB-AJB Document  1-1    Filed 05/27/21 Page 66 of 68



              1   63.     Plaintiff did all, or substantially all, of the significant things that the contract required of

              2           her.

              3 64.       All conditions required for Defendants' performance had occurred.

              4 65.       Defendants failed to do something that the contract required them to do.

              5 66.       Plaintiff was harmed by Defendants' failure.

              6                                     SEVENTH CAUSE OF ACTION

              7                   INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

              8                                             (v. All Defendants)

              9. 67.      Plaintiff re-alleges and incorporates by reference each and every allegation contained in

             10           the preceding paragraphs as though fully set forth herein.

             11 68.       Defendants' intentional conduct, as set forth herein, was extreme and outrageous.

             12           Defendant intended to cause Plaintiff to suffer extreme emotional distress. Plaintiff did

             13           suffer extreme emotional distress.

             14 .69.      As a direct, foreseeable, and proximate result of Defendants' conduct, Plaintiff has

             15           sustained and continues to sustain substantial losses in earnings and other employment

             16           benefits and opportunities. Plaintiff has sought to mitigate these damages.

             17 70:       As a direct, foreseeable, and proximate result of Defendants' conduct,Plaintiff has

             18           suffered and continues to suffer humiliation, emotional distress, loss of reputation, and

             19           mental and physical pain and anguish, all to her damage in a sum to be established

             20           according to proof.

             21

             22

             23

             24

             25

             26

             27

             28


                                                       PLAINTIFF'S COMPLAINT FOR DAMAGES
                                                                        13
https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 62/64
5/6/2021                  Case 1:21-cv-02220-MLB-AJB Document    viewerFiled 05/27/21 Page 67 of 68
                                                          PDF.js1-1




                     1          WHEREFORE,Plaintiff•Prays for thefollowing relief:

                    2           1.     For compensatory damages,including loss of wages, promotional opportunities,

                    3.                 benefits and other opportunities of employment, according to proof;

                    4                  For special damages,includinglostearnings and Medical bills, in an amount

                    5                  according to proof;

                   • 6,         3. .   :For punitive damages in an amount necessary to make an example of and to

                    7                  punish defendants, and to deter future similar misconduct;

                     8          4.     For mental.and emotional distress damages;

                    9           5.     For back pay,front pay and other monetary relief;

                   10      •    6.     For an award of prevailing party attorney fees as allowed.by Cal. Gov. Code §

                   11.                 12965(b); •

                   12          '7.     For costs ofsuit herein;

                   13                  For an award if interest, including prejudgmentinterest, at the legal rate;
               <

o zzz                          "9.     For such other and,further relief as the Court.deems proper and just under all the
           >
           <        15                 circumstances.
0a
    <               16 PLAINTIFF LISA LAKE-CAMPBELL demands.a jury trial on all issues in this case.
5              °
    Ta ,
    0          5
                    17

                    18. DATED:°April 2:172009.                          LAW OFFICE OF JOSHUA D.GRUENBERG

                    19

                   20
                                                                         JOSHUA D.
                    21                                                   COREY P.                 ,
                                                                         Attorneys for Plaintiff,
                    22                                                   LISA LAKE-CAMPBELL

                    23'

                    24

                    25

                    26

                    27

                    28


                                                             PLAINTIFFS COMPLAINT FOR DAMAGES
                                                                              14
     ttps://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 63/64
    h
5/6/2021          Case 1:21-cv-02220-MLB-AJB Document  1-1
                                                  PDF.js viewerFiled 05/27/21 Page 68 of 68




https://navigator-Ixa.mail.com/mail?sid=f6799d79849c94ac420a3ef0Oca4d064b05d28b2b5ae8ac71a6d4defeeed2Ode300283d2c63431c3dab9d95b... 64/64
